EXHIBIT 10.1


EXECUTION VERSION


--------------------------------------------------------------------------------



REVOLVING BRIDGE CREDIT AGREEMENT
dated as of
November 16, 2015,

among
NORTHSTAR ASSET MANAGEMENT GROUP INC.,
as Parent,
NSAM LP,
as Borrower,
The Lenders Party Hereto
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent




--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I
DEFINITIONS
 
 
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
31
Section 1.03
Terms Generally
31
Section 1.04
Accounting Terms; GAAP
31
 
 
 
ARTICLE II
THE CREDITS
 
 
 
Section 2.01
Commitments
32
Section 2.02
Loans and Borrowings
32
Section 2.03
Requests for Borrowings
32
Section 2.04
[Reserved]
33
Section 2.05
[Reserved]
33
Section 2.06
Funding of Borrowings
33
Section 2.07
Interest Elections
34
Section 2.08
Termination and Reduction of Commitments
35
Section 2.09
Repayment of Loans; Evidence of Debt
35
Section 2.10
[Reserved]
36
Section 2.11
Prepayment of Loans
36
Section 2.12
Fees
37
Section 2.13
Interest
38
Section 2.14
Alternate Rate of Interest
38
Section 2.15
Increased Costs
39
Section 2.16
Break Funding Payments
40
Section 2.17
Taxes
40
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
43
Section 2.19
Mitigation Obligations; Replacement of Lenders
44
Section 2.20
Defaulting Lenders
45
Section 2.21
Illegality
46
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 3.01
Organization; Powers
46
Section 3.02
Authorization; Enforceability
47
Section 3.03
Governmental Approvals; No Conflicts
47
Section 3.04
Financial Condition; No Material Adverse Effect
47
Section 3.05
Properties
48
Section 3.06
Litigation and Environmental Matters
48
Section 3.07
Compliance with Laws and Agreements
48
Section 3.08
Investment Company Status
49


-i-



--------------------------------------------------------------------------------



 
 
Page
Section 3.09
Taxes
49
Section 3.10
ERISA; Labor Matters
49
Section 3.11
Disclosure
50
Section 3.12
Subsidiaries
50
Section 3.13
Intellectual Property; Licenses, Etc.
50
Section 3.14
Solvency
50
Section 3.15
Senior Indebtedness
51
Section 3.16
Federal Reserve Regulations
51
Section 3.17
Use of Proceeds
51
Section 3.18
No Conflict with Sanctions Laws
51
Section 3.19
No Unlawful Contributions or Other Payments
51
Section 3.20
Anti-Money Laundering Laws
51
Section 3.21
Perfection, Etc.
52
Section 3.22
Membership in FINRA; Registration; Etc.
52
 
 
 
ARTICLE IV
CONDITIONS
 
 
 
Section 4.01
Closing Date
52
Section 4.02
Each Credit Event After the Closing Date
54
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
 
 
Section 5.01
Financial Statements and Other Information
54
Section 5.02
Notices of Material Events
57
Section 5.03
Information Regarding Collateral
57
Section 5.04
Existence; Conduct of Business
57
Section 5.05
Payment of Taxes, Etc.
58
Section 5.06
Maintenance of Properties
58
Section 5.07
Insurance
58
Section 5.08
Books and Records; Inspection and Audit Rights
58
Section 5.09
Compliance with Laws
59
Section 5.10
Use of Proceeds
59
Section 5.11
Additional Subsidiaries
60
Section 5.12
Further Assurances
60
Section 5.13
Designation of Subsidiaries
60
Section 5.14
Environmental Laws
61
Section 5.15
Compliance with Anti-Corruption Laws, Sanctions, Etc.
61
Section 5.16
ERISA
61
Section 5.17
Certain Post-Closing Obligations
61
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
 
 
 
Section 6.01
Indebtedness
61


-ii-



--------------------------------------------------------------------------------



 
 
Page
Section 6.02
Liens
64
Section 6.03
Fundamental Changes
66
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
67
Section 6.05
Asset Sales
68
Section 6.06
Sale and Leaseback Transactions
70
Section 6.07
Restricted Payments
70
Section 6.08
Payments on or Amendment of Junior Indebtedness
71
Section 6.09
Transactions with Affiliates
71
Section 6.10
Restrictive Agreements
72
Section 6.11
Change in Fiscal Year
72
Section 6.12
Changes in Nature of Business
72
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
 
 
 
Section 7.01
Events of Default
72
Section 7.02
Application of Proceeds
75
 
 
 
ARTICLE VIII
ADMINISTRATIVE AGENT
 
 
 
Section 8.01
Appointment and Authorization of Agents
76
Section 8.02
Rights as a Lender
76
Section 8.03
Exculpatory Provisions
77
Section 8.04
Reliance by Administrative Agent
77
Section 8.05
Delegation of Duties
78
Section 8.06
Indemnification
78
Section 8.07
Resignation of Administrative Agent
78
Section 8.08
Non-Reliance on Agents and Other Lenders
79
Section 8.09
Administrative Agent May File Proofs of Claim
79
Section 8.10
Withholding Taxes
79
Section 8.11
Binding Effect
80
Section 8.12
Additional Secured Parties
80
Section 8.13
Secured Cash Management Obligations and Secured Swap Obligations
80
 
 
 
ARTICLE IX
MISCELLANEOUS
 
 
 
Section 9.01
Notices
81
Section 9.02
Waivers; Amendments
82
Section 9.03
Expenses; Indemnity; Damage Waiver
84
Section 9.04
Successors and Assigns
86
Section 9.05
Survival
89
Section 9.06
Counterparts; Integration; Effectiveness
89
Section 9.07
Severability
89
Section 9.08
Right of Setoff
90


-iii-



--------------------------------------------------------------------------------



 
 
Page
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
90
Section 9.10
WAIVER OF JURY TRIAL
91
Section 9.11
Headings
91
Section 9.12
Confidentiality
91
Section 9.13
USA PATRIOT Act
92
Section 9.14
Judgment Currency
92
Section 9.15
Release of Liens and Guarantees
93
Section 9.16
No Advisory or Fiduciary Responsibility
94
Section 9.17
Interest Rate Limitation
95
Section 9.18
Form of Execution
95



SCHEDULES:
Schedule 1.01(a)
—    Broker-Dealer Subsidiaries

Schedule 1.01(b)
—    Introducing Broker Subsidiaries

Schedule 1.01(c)
—    Membership; Licenses

Schedule 2.01
—    Commitments

Schedule 3.22
—    Membership in FINRA

Schedule 5.17
—    Certain Post-Closing Obligations

Schedule 6.01
—    Existing Indebtedness

Schedule 6.02
—    Existing Liens

Schedule 6.04
—    Existing Investments

Schedule 6.09
—    Existing Affiliate Transactions

Schedule 9.01
—    Notices

EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Form of Guarantee Agreement

Exhibit C-1
—    Form of Perfection Certificate

Exhibit C-2
—    Form of Perfection Certificate Supplement

Exhibit C-3
—    Form of Quarterly Certificate

Exhibit D
—    Form of Collateral Agreement

Exhibit E
—    Form of Note

Exhibit F
—    Form of Solvency Certificate

Exhibit G
—    Form of Opinion of Clifford Chance LLP

Exhibit H-1
—    Form of Borrower Closing Certificate

Exhibit H-2
—    Form of Parent Closing Certificate

Exhibit H-3
—    Form of Subsidiary Loan Party Closing Certificate

Exhibit I
—    [Reserved]

Exhibit J-1
—    Form of Tax Status Certificate 1

Exhibit J-2
—    Form of Tax Status Certificate 2

Exhibit J-3
—    Form of Tax Status Certificate 3

Exhibit J-4
—    Form of Tax Status Certificate 4

Exhibit K
—    Form of Borrowing Request

Exhibit L
—    Form of Prepayment Notice




-iv-



--------------------------------------------------------------------------------




REVOLVING BRIDGE CREDIT AGREEMENT dated as of November 16, 2015 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), among NSAM LP, a Delaware limited partnership (the
“Borrower”), NORTHSTAR ASSET MANAGEMENT GROUP INC., a Delaware corporation
(“Parent”), the LENDERS party hereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. All capitalized terms used herein and defined in Section
1.01 are used herein as therein defined.
The parties hereto agree as follows:
PRELIMINARY STATEMENTS
Parent and the Borrower have requested that the Lenders extend a revolving
credit facility to the Borrower of $100,000,000 to fund repurchases by Parent of
its common stock pursuant to its stock repurchase program.
The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate. Notwithstanding
the foregoing, the Adjusted LIBO Rate will be deemed to be 0.75% per annum if
the Adjusted LIBO Rate calculated pursuant to the foregoing provisions would
otherwise be less than 0.75% per annum.
“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent and collateral agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in Article
VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agreement” has the meaning assigned to such term in the Preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and






--------------------------------------------------------------------------------




(c) the Adjusted LIBO Rate determined on such date (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month plus 100 basis points; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11 a.m. (London time) by reference
to the ICE LIBOR (or the successor thereto if the Intercontinental Exchange
Benchmark Administration Ltd. is no longer making a LIBO Rate available) for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the Intercontinental Exchange Benchmark
Administration Ltd. (or the successor thereto if the Intercontinental Exchange
Benchmark Administration Ltd. is no longer making a LIBO Rate available) as an
authorized vendor for the purpose of displaying such rates). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. Notwithstanding the foregoing, the
Alternate Base Rate will be deemed to be 1.75% per annum if the Alternate Base
Rate calculated pursuant to the foregoing provisions would otherwise be less
than 1.75% per annum.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.19.
“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
3.20.
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
“Applicable Group” means (i) Parent and its Subsidiaries on a consolidated basis
and (ii) the Borrower and its Subsidiaries on a consolidated basis.
“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the aggregate Commitments represented by such Lender’s Commitment
at such time (or, if the Commitments have terminated or expired, such Lender’s
Revolving Exposure); provided that, at any time any Lender shall be a Defaulting
Lender, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any such Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments pursuant to this Agreement
and to any Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, (1) 2.25% per annum, in the case of an ABR
Loan, or (2) 3.25% per annum, in the case of a Eurocurrency Loan.
“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

-2-



--------------------------------------------------------------------------------




“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries as of December 31, 2014 and the related consolidated
statements of operations, equity and cash flows of Parent and its Subsidiaries,
including the notes thereto for the year ended December 31, 2014.
“Availability Period” means the period after the Closing Date to but excluding
earlier of the Maturity Date and the date of termination of the Commitments.
“Available Amount” means, on any date of determination, the sum of (a) the
Initial Restricted Payment Amount plus (b) the net proceeds received by Parent
after the Closing Date and on or prior to such date from the issuance and sale
of Qualified Equity Interests (other than to any Subsidiary of Parent) plus (c)
an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by Parent or any Restricted Subsidiary in respect of any
Investments made pursuant to Section 6.04(g)(ii) after the Closing Date minus
(d) the aggregate amount of the Available Amount previously utilized pursuant to
Sections 6.04(g)(ii), 6.07(d)(ii) and 6.08(a)(iv)(y).
“Bankruptcy Code” means Title 11 of the United State Code, as amended.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or managing member of such Person, as
applicable, (c) in the case of any partnership, the board of directors or board
of managers of the general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning assigned to such term in the Preamble hereto.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing,
$1,000,000 and (b) in the case of an ABR Borrowing, $500,000.
“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing, $100,000
and (b) in the case of an ABR Borrowing, $100,000.
“Borrowing Request” means a written request by the Borrower for a Borrowing
substantially in the form of Exhibit K delivered in accordance with Section
2.03.
“Broker-Dealer Licenses and Memberships” means (a) the memberships of each
Broker-Dealer Subsidiary with NSCC, DTC and FINRA, (b) the other memberships of
each Broker-Dealer Subsidiary listed on Schedule 1.01(c) and (c) the licenses
with Governmental Authorities of each Broker-Dealer Subsidiary listed on
Schedule 1.01(c).

-3-



--------------------------------------------------------------------------------




“Broker-Dealer Registrations” means the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary.
“Broker-Dealer Subsidiary” means (i) the Restricted Subsidiaries of the Borrower
listed on Schedule 1.01(a) and any other Restricted Subsidiary of the Borrower
that becomes, or has applied to become, a broker-dealer registered under the
Securities Exchange Act of 1934 or associated persons thereof, as defined
therein, after the Closing Date and (ii) the Restricted Subsidiaries of the
Borrower listed on Schedule 1.01(b) and any other Restricted Subsidiary of the
Borrower that is, or has applied to become, an introducing broker that is
required to register under the Commodity Exchange Act after the Closing Date.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Cash Management Obligations” means obligations of Parent or any Subsidiary in
respect of any overdraft and related liabilities arising from treasury,
depositary and cash management services or any automated clearing house transfer
of funds.
“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any property or casualty insurance proceeds or any
proceeds from a taking or condemnation.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests in one or more Foreign Subsidiaries that are CFCs.
“CFTC” means the U.S. Commodity Futures Trading Commission, any successor
thereto and any analogous Governmental Authority.
“Change in Control” means (a) the failure of Parent to own, directly or
indirectly through its Wholly Owned Subsidiaries, beneficially and of record,
Equity Interests representing all of the general partnership interests of the
Borrower and at least 85% of the limited partnership interests of the Borrower,
(b) any Person or group (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date) having beneficial ownership
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, as in effect on the
Closing Date, except that a Person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such

-4-



--------------------------------------------------------------------------------




right is exercisable immediately or only after the passage of time), directly or
indirectly, of Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in Parent or (c) the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of Parent by Persons who were neither
nominated, designated or approved by the Board of Directors of Parent nor
appointed by directors so nominated, designated or approved.
“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the Closing Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, regulations, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Closing Date” means November 16, 2015.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agreement” means the Collateral Agreement among Parent, the
Borrower, each other Loan Party and the Administrative Agent, substantially in
the form of Exhibit D.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from (i) Parent and each of
the Restricted Subsidiaries (other than any Excluded Subsidiary) either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Loan Party after the
Closing Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person and (ii) Parent, the Borrower and each
Subsidiary Loan Party either (x) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Subsidiary Loan Party after the Closing Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Collateral Agreement,
in the form specified therein, duly executed and delivered on behalf of such
Person, in each case under this clause (a) together with, in the case of any
such Loan Documents executed and delivered after the Closing Date, to the extent
reasonably requested by the Administrative Agent, documents and opinions of the
type referred to in Sections 4.01(b) and 4.01(c);
(b)    all outstanding Equity Interests of the Borrower owned by or on behalf of
any Loan Party, and all outstanding Equity Interests of each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received
certificates, if any, or other instruments representing all such Equity
Interests (if

-5-



--------------------------------------------------------------------------------




certificated), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;
(c)    if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Parent or any Subsidiary in a principal amount of
$5,000,000 or more is owing by such obligor to any Loan Party, such Indebtedness
shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;
(d)    (i) except to the extent otherwise provided hereunder, including subject
to Liens permitted by Section 6.02, or under any Security Document, the Secured
Obligations shall have been secured by a perfected first-priority security
interest (to the extent such security interest may be perfected by delivering
certificated securities, promissory notes or instruments, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with respect to the security interest with the United States Patent and
Trademark Office or United States Copyright Office or to the extent required in
the Collateral Agreement (or any other Security Document) or by Mortgages
referred to in clause (f) below) in the Collateral of Parent, Borrower and each
Subsidiary Loan Party, in each case, with the priority required by the Security
Documents and subject to exceptions and limitations otherwise set forth in this
Agreement and (ii) all certificates, agreements, documents and instruments,
including Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and as reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
(e)    the Administrative Agent shall have received certificates of insurance in
form and substance reasonably satisfactory to the Administrative Agent
evidencing the existence of insurance to be maintained by Parent and its
Subsidiaries pursuant to Section 5.07, and the Administrative Agent shall be
designated as additional insured and, with respect to property insurance and
casualty insurance, lender’s loss payee or mortgagee as its interest may appear
thereunder, or solely as additional insured, as the case may be, thereunder
(provided that if such endorsement as additional insured cannot be delivered by
the Closing Date, the Administrative Agent may consent to such endorsement being
delivered at such later date as it deems appropriate in the circumstances); and
(f)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) an ALTA survey or, if
acceptable to the title insurance company to issue the title coverage described
in clause (iii) without any survey exception, including all survey-related
endorsements, an existing survey with a “no-change” affidavit, (iii) a policy or
policies of title insurance in the amount equal to the fair market value of such
Mortgaged Property and fixtures, as determined by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent and insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Encumbrances, together with such
endorsements as the Administrative Agent may reasonably request (it being agreed
that the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), (iv) such affidavits, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably

-6-



--------------------------------------------------------------------------------




required to induce the title company to issue the title policy/ies and
endorsements contemplated above and which are reasonably requested by such title
company, (v) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
to such Mortgaged Property), (vi) if any Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors and the other Flood
Insurance Laws and as required under Section 5.07, and (vii) such legal opinions
as the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Borrower reasonably determines (and the Administrative Agent agrees in
writing) that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees,
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents, (c) in no event shall control
agreements be required with respect to deposit accounts, commodities accounts or
securities accounts, (d) in no event shall any Loan Party be required to
complete any filings or other action with respect to the perfection of security
interests in any jurisdiction outside of the United States, (e) in no event
shall any Loan Party be required to make any fixture filings other than in
connection with a Mortgage required to be delivered hereunder, (f) in no event
shall any Loan Party be required to deliver any instruments or certificated
securities, other than instruments evidencing Indebtedness to the extent that
the face amount of any such instrument exceeds $5,000,000 and certificated
securities constituting Equity Interests in direct or indirect Subsidiaries of
Parent (other than Immaterial Subsidiaries), (g) no landlord, mortgagee and
bailee waivers shall be required, (h) no notice shall be required to be sent to
account debtors or other contractual third parties prior to an Event of Default,
(i) no foreign-law governed security documents shall be required and (j) in no
event shall the Collateral include any Excluded Assets. The Administrative Agent
may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans, expressed as an amount representing the such Lender’s
Revolving Exposure, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Commitment as of the Closing Date is set forth on
Schedule 2.01. As of the Closing Date, the aggregate amount of the Lenders’
Commitments is $100,000,000.

-7-



--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means, for any period, an amount equal to
(a)    Consolidated Net Income of Parent and its Restricted Subsidiaries on a
consolidated basis for such period;
plus
(b)    the following to the extent deducted (and not added back) in calculating
such Consolidated Net Income (without duplication):
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;
(ii)    provision for federal, foreign, state and local taxes based on income,
profits or capital, including franchise taxes accounted for as income taxes in
accordance with GAAP;
(iii)    depreciation and amortization expense, including amortization of
intangibles (including goodwill) and of deferred financing fees or costs;
(iv)    non-cash charges, including non-cash charges related to employee benefit
or other management or stock compensation plans or expense, the non-cash portion
of “straight line” rent expense and impairment charges, but excluding
write-offs, write-downs or reserves with respect to accounts receivable or
inventory (which write-offs, write-downs or reserves shall not be added back
under any clause of this definition of “Consolidated EBITDA”); provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA in such future period;
(v)    transaction costs, fees and expenses (including swap breakage costs) in
connection with the Transactions, any sale of Equity Interests, any acquisition,
Investment or disposition outside the ordinary course of business, the
incurrence of, or any refinancing of, any Indebtedness or any amendment of any
Loan Document (in each case whether or not successful);
(vi)    unusual or non-recurring losses or expenses (including severance and
relocation costs, one-time compensation charges, restructuring charges,
integration costs and reserves), including such items related to acquisitions
and dispositions;
(vii)    the amount of cost savings, operating expense reductions and synergies
(x) related to the Transactions projected by Parent in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of
Parent), within 18 months after the Closing Date, or (y) related to mergers and
other business combinations, acquisitions, divestitures and restructurings
consummated after the Closing Date projected by Parent in

-8-



--------------------------------------------------------------------------------




good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Parent), within 18 months after a merger or other business
combination, acquisition or divestiture (or 12 months in the case of any other
restructuring) is consummated, in each case, calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies were
realized during the entirety of such period, net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings, operating expense reductions and synergies are reasonably identifiable
and factually supportable in the good faith judgment of Parent, as described in
reasonable detail in an Officer’s Certificate;
provided that the aggregate amount under clauses (vi) and (vii) for any period
shall not exceed 15% of Consolidated EBITDA for such period (before giving
effect to such clauses);
minus
(c)    the following to the extent included in calculating such Consolidated Net
Income (without duplication):
(i)    credit for federal, foreign, state and local taxes based on income,
profits or capital, including franchise taxes accounted for as income taxes in
accordance with GAAP;
(ii)    all non-cash items increasing Consolidated Net Income (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash items in any prior period or reversal of a reserve
with respect to accounts receivable or inventory which reduced Consolidated
EBITDA under the Loan Documents in a prior period);
(iii)    unusual or non-recurring gains or income; and
(iv)    rent expense paid in cash to the extent not included in “straight line”
rent expense.
“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate amount of Indebtedness of Parent and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method of accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment permitted
hereunder)) described in clauses (a), (b), (e), (f), (g), (h) (to the extent of
unreimbursed drawings under letters of credit or letters of guaranty) and (i) of
the definition of “Indebtedness,” minus (b) the aggregate amount of cash and
Permitted Investments (excluding cash and Permitted Investments which are
identified as “restricted” on the consolidated balance sheet) of the Loan
Parties as of such date (in each case, free and clear of all liens, other than
Liens permitted pursuant to Section 6.02 for the benefit of the Secured Parties
and Liens permitted pursuant to Section 6.02(l)).
“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to Parent and its Restricted Subsidiaries on a consolidated basis
for such period; provided that Consolidated Net Income shall exclude, without
duplication:

-9-



--------------------------------------------------------------------------------




(a)    any net after-tax extraordinary gains or losses for such period and the
cumulative effect of a change in accounting principles during such period;
(b)    any net after-tax gains or losses on dispositions outside the ordinary
course of business;
(c)    the net income of any Restricted Subsidiary (other than a Guarantor)
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organizational Documents or any
agreement, instrument or law applicable to such Restricted Subsidiary during
such period, except that Parent’s equity in the net income of any such Person
for such period shall be included in Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Borrower or a Guarantor as a dividend or other distribution;
(d)    any income (or loss) for such period of any Person that is not a
Restricted Subsidiary, except that Parent’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to Parent or any of its Restricted Subsidiaries as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary of Parent (other than the Borrower or a Guarantor), such
Restricted Subsidiary is not precluded from further distributing such amount to
the Borrower (or a Guarantor) as described in clause (c) of this proviso);
(e)    gains and losses from the early extinguishment of Indebtedness or hedging
obligations or other derivative instruments;
(f)    non-cash gains and losses related to currency fluctuations; and
(g)    any non-cash gains and losses attributable to the mark-to-market movement
in the valuation of hedging obligations (to the extent the cash impact resulting
from such gain or loss has not been realized) or other derivative instruments
pursuant to Financial Accounting Standards Accounting Standards Codification No.
815—Derivatives and Hedging.
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income for any period shall include the after-tax amount of
proceeds received in such period from business interruption insurance.
“Consolidated Secured Net Debt” means (i) Consolidated Net Debt less (ii) any
amount of Indebtedness included therein that is not secured by any assets of
Parent or any Restricted Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

-10-



--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect or that it does not
intend to comply with its funding obligation under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.20(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(e) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash or Permitted Investments within 150 days following the
consummation of the applicable Disposition).
“Disposition” has the meaning assigned to such term in Section 6.05.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

-11-



--------------------------------------------------------------------------------




(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change in control”
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable and the termination of
the Commitments and (ii) if an Equity Interest in any Person is issued pursuant
to any plan for the benefit of employees of Parent or any of its Subsidiaries or
by any such plan to such employees, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by Parent or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“DTC” means the Depository Trust Company, any successor thereto and any
analogous Governmental Authority.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Parent or any of its
subsidiaries), other than, in each case, a natural person.
“Engagement Letter” means the Engagement Letter, dated October 20, 2015, among
Parent, the Borrower and the Lead Arranger.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the Environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

-12-



--------------------------------------------------------------------------------




“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, remediation
or restoration, administrative oversight costs, consultants’ fees, fines,
penalties and indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant (and the extent) to which liability is
assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
but in any event excluding debt securities convertible or exchangeable into
equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA); or (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

-13-



--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership (except
to the extent that the filing of UCC financing statements are sufficient for
perfection of security interests) subject to all other clauses of this
definition, (c) Equity Interests in not-for-profit Subsidiaries, (d) voting
Equity Interests in excess of 65% of the outstanding voting Equity Interests of
any CFC or CFC Holdco, (e) Equity Interests in any Person (other than the
Borrower or any Wholly-Owned Subsidiary of the Borrower) to the extent the
pledge thereof is not permitted by the terms of such Person’s organizational or
joint venture documents, (f) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangements, in each case, to the extent permitted to be incurred
hereunder to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement, purchase money, capital
lease or a similar arrangement or create a right of termination in favor of any
other party thereto, (g) any intent-to-use trademark applications filed in the
United States Patent and Trademark Office only to the extent that the grant of a
security interest therein would invalidate such application under applicable
federal law, prior to the filing of a “Statement of Use,” (h) pledges and
security interests prohibited by applicable law, rule or regulation, (i)
Commercial Tort Claims with a claim value of less than $5,000,000 individually,
(j) letters of credit and Letters of Credit Rights to the extent not
constituting Supporting Obligations (except to the extent a security interest
therein can be perfected by the filing of Uniform Commercial Code financing
statements), (k) deposit accounts or securities accounts used exclusively as
payroll accounts, trust accounts, client fund accounts and employee benefit
accounts and (l) assets with respect to which, as reasonably determined by the
Borrower (and agreed to by the Administrative Agent in writing), the burden or
cost of providing a security interest in such assets outweighs the benefits
afforded to the Lenders; in the case of clauses (e), (f) and (h), after giving
effect to the applicable anti-non-assignment provisions of the Uniform
Commercial Code or other applicable law (it being understood that the exclusions
in such clauses (e), (f) and (h) do not apply to proceeds and receivables of the
assets described in such clauses, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition); provided, however,
that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in the preceding clauses (a)
through (l) (unless such Proceeds, substitutions or replacements would
constitute Excluded Assets referred to in clauses (a) through (l)). Each
category of Excluded Assets set forth above shall have the meaning set forth in
the Uniform Commercial Code (to the extent such term is defined in the Uniform
Commercial Code).
If as a result of any change in law after the Closing Date (including any change
with retroactive effect) any Subsidiary that is a Subsidiary Loan Party is
released from the Guarantee Agreement pursuant to the last sentence of the
definition of “Excluded Subsidiaries,” the pledge of Voting Equity Interests of
such Subsidiary shall be limited to 65% of such Voting Equity Interests and any
excess Voting Equity Interests shall be released from the Collateral (and if
such release of such Subsidiary from the Guarantee Agreement is deemed to have
occurred retroactively pursuant to such sentence, such release from the
Collateral will be deemed to have occurred concurrently with such release of
such Subsidiary from the Guarantee Agreement).
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (b) Unrestricted Subsidiaries, (c) any Subsidiary
that is prohibited by applicable law, rule or regulation or any contractual
obligation existing on the Closing Date from guaranteeing the Secured
Obligations, or which would require governmental (including regulatory) consent,
approval, license or authorization, unless such consent, approval, license or
authorization has been received, (d) any Foreign

-14-



--------------------------------------------------------------------------------




Subsidiary that is a CFC, (e) any Domestic Subsidiary of a Foreign Subsidiary
that is a CFC, (f) any CFC Holdco, (g) any Immaterial Subsidiary, (h) a
Broker-Dealer Subsidiary, (i) any not-for-profit Subsidiary, (j) any Restricted
Subsidiary acquired after the Closing Date which is an obligor under secured
Indebtedness permitted under the Loan Documents as assumed Indebtedness and any
Restricted Subsidiary thereof that guarantees such Indebtedness, in each case to
the extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor and such Indebtedness was not incurred, and such prohibition was not
entered into, in contemplation of such acquisition, (k) any Subsidiary with
respect to which, as reasonably determined by the Borrower (and agreed to in
writing by the Administrative Agent), the burden or cost of providing a
Guarantee outweighs the benefits afforded to the Lenders thereby and (l) any
Subsidiary of an Excluded Subsidiary. If as a result of any change in law after
the Closing Date (including any change with retroactive effect), any Subsidiary
that is a Subsidiary Loan Party becomes an Excluded Subsidiary described in
clause (d), (e) or (f) above, such Subsidiary shall be released from the
Guarantee Agreement (and if such Subsidiary under such changed law as so
retroactively applied would have been an Excluded Subsidiary, such release will
be deemed to have occurred immediately prior to the period of retroactive
effect).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) such recipient’s net income (however denominated) and
franchise Taxes imposed on it, in each case, by a jurisdiction as a result of
(i) such recipient being organized or having its principal office located in or,
in the case of any Lender, having its applicable lending office located in, such
jurisdiction, or (ii) any other present or former connection between such
recipient and such jurisdiction (other than any connection arising solely from
such recipient having executed, delivered, become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned of an interest in, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents), (b) any branch
profits tax imposed under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a) above, (c) any U.S. federal
withholding Tax imposed pursuant to FATCA, (d) any withholding Tax that is
attributable to a Lender’s failure to comply with Section 2.17(e), and (e) in
the case of a Foreign Lender (other than any Foreign Lender becoming a party
hereto pursuant to a request by any Loan Party under Section 2.19 hereto), any
U.S. federal withholding Taxes imposed on amounts payable to such Foreign Lender
pursuant to a Requirement of Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under Section
2.17(a).
“Existing Unsecured Revolving Facility” means the Credit Agreement, dated as of
June 30, 2014, between NorthStar Realty Finance Corp., as lender, and Parent, as
borrower.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or other official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any law or intergovernmental agreement implementing an
intergovernmental approach thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

-15-



--------------------------------------------------------------------------------




“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof hereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.
“First Lien Intercreditor Agreement” means a customary intercreditor agreement
among the Administrative Agent and one or more senior representatives for the
holders of Indebtedness that is intended to be secured by Liens on the
Collateral ranking pari passu to the Liens securing the Loan Document
Obligations, in form and substance reasonably acceptable to the Administrative
Agent and the Borrower.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Government Scheme or Arrangement” has the meaning assigned to such term
in Section 3.10(c).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” has the meaning assigned to such term in Section 3.10(c).
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank and self-regulatory organizations,
including FINRA).

-16-



--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantee Agreement” means the Master Guarantee Agreement among the Guarantors
and the Administrative Agent, substantially in the form of Exhibit B.
“Guarantors” means Parent and the Subsidiary Loan Parties.
“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas.
“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable in the ordinary course of business
and any earn-out obligation until 60 days after such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person (x) as an account party
in respect of letters of credit and letters of guaranty or (y) in respect of
bankers’ acceptances and (i) all obligations of such Person in respect of
Disqualified Equity Interests; provided that the term “Indebtedness” shall not
include (x) deferred or prepaid revenue or (y) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid

-17-



--------------------------------------------------------------------------------




amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning assigned to such term in Section
9.03(b).
“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12(a).
“Initial Restricted Payment Amount” means an amount equal to $50,000,000.
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
“Intercreditor Agreement” means any First Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement, as applicable.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing Request;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (i) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (ii)

-18-



--------------------------------------------------------------------------------




any Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value (as determined in
good faith by a Financial Officer) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received by such
investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (iii) any Investment (other than any Investment referred to
in clause (i) or (ii) above) by the specified Person in the form of a purchase
or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
plus (x) the cost of all additions thereto and minus (y) the amount of any
portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital, and of any cash payments actually
received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (y) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Vehicle” means (a) a separate account, investment strategy, fund or
vehicle for collective investing (in whatever form of organization, including a
corporation, limited liability company, partnership, association, trust or other
entity, including each separate portfolio or series of any of the foregoing, and
including any entity investing in collateralized loan obligations or
collateralized debt obligations) that is managed directly or indirectly by
Parent or any of its Subsidiaries, (b) any separate account, investment
strategy, fund or vehicle for collective investing that, upon the making of an
Investment therein or upon the acquisition of the related management rights with
respect thereto, would be an Investment Vehicle pursuant to clause (a) above,
and (c) any entity created for the sole purpose of receiving funds to be
invested in a separate account, investment strategy, fund or vehicle for
collective investing that constitutes an Investment Vehicle pursuant to clause
(a) or (b) above.
“Junior Indebtedness” means (i) any Indebtedness that is junior in right of
payment to the Loan Document Obligations or Indebtedness that is secured by
Liens that are junior to the Liens securing the Loan Document Obligations, and
any Permitted Refinancing thereof or (ii) any Indebtedness owing by a Loan Party
to a Restricted Subsidiary that is not a Loan Party.
“Junior Lien Intercreditor Agreement” means a customary intercreditor agreement
among the Administrative Agent and one or more representatives for the holders
of other Indebtedness, in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, pursuant to which such representatives
agree that the Liens securing such Indebtedness are subordinated to the Liens
securing the Loan Document Obligations. Wherever in this Agreement, a
representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien subordinated
to the Liens securing the Loan Document Obligations, then the Borrower, the
Guarantors, the Administrative Agent and the representative for such
Indebtedness shall execute and deliver the Junior Lien Intercreditor Agreement.

-19-



--------------------------------------------------------------------------------




“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.
“Lead Arranger” means MSSF.
“Lender” means the Persons listed on Schedule 2.01 and other Persons that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter-of-Credit Right” has the meaning assigned to such term in the Collateral
Agreement.
“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum equal to (i) the Intercontinental Exchange
Benchmark Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or
such other commercially available source providing quotations of ICE LIBOR as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Borrowing being made, continued or
converted by MSSF and with a term equivalent to such Interest Period would be
offered by MSSF to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, any First Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and, except for purposes of Section 9.02, any Notes.
“Loan Parties” means Parent, the Borrower and the Subsidiary Loan Parties.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes Equity
Interests of any Person that becomes a Restricted Subsidiary and (b) involves
consideration in excess of $30,000,000.

-20-



--------------------------------------------------------------------------------




“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on (a)
the business, financial condition or results of operations of Parent and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that (i)
involves assets comprising all or substantially all of an operating unit of a
business or involves Equity Interests of any Person owned by Parent or any
Restricted Subsidiary and (ii) involves consideration in excess of $30,000,000.
“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations) under or in respect of one or more agreements or instruments, or
obligations in respect of one or more Swap Agreements, of any one or more of
Parent and the Restricted Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent or such Restricted Subsidiary would be required to pay
if such Swap Agreement were terminated at such time.
“Material Subsidiary” means (i) each Restricted Subsidiary that, as of the last
day of the fiscal quarter of Parent most recently ended, had revenues or total
assets for such quarter in excess of 2.5% of the consolidated revenues or total
assets, as applicable, of Parent for such quarter and (ii) any group comprising
Restricted Subsidiaries that each would not have been a Material Subsidiary
under clause (i) but that, taken together, as of the last day of the fiscal
quarter of Parent most recently ended, had revenues or total assets for such
quarter in excess of 5.0% of the consolidated revenues or total assets, as
applicable, of Parent for such quarter.
“Maturity Date” means the earlier of (i) April 15, 2016 and (ii) the closing
under the Securities Purchase Agreement, dated as of October 15, 2015, among
Parent, Townsend Holdings LLC and certain other Persons.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.
“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11 or Section 5.12.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

-21-



--------------------------------------------------------------------------------




“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a Casualty Event, insurance proceeds, and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, minus
(b) the sum of (i) all fees and out-of-pocket expenses paid by Parent and its
Restricted Subsidiaries in connection with such event (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (x) the amount of all payments that are permitted hereunder and are
required to be made by Parent and its Restricted Subsidiaries as a result of
such event to repay Indebtedness (other than the Loans) secured by a lien on
such asset (which Lien, if such assets constitute Collateral, ranks prior to the
Lien securing the Secured Obligations) (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
Parent or any Restricted Subsidiary as a result thereof and (z) the amount of
any liabilities directly associated with such asset and retained by Parent or
any Restricted Subsidiary and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established by Parent
and its Restricted Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, that are directly attributable to such event; provided
that any reduction at any time in the amount of any such reserves (other than as
a result of payments made in respect thereof) shall be deemed to constitute the
receipt by Parent at such time of Net Proceeds in the amount of such reduction.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Debt Cap” means the greater of (i) $50,000,000 and (ii) 20% of
Consolidated EBITDA for the most recently ended Test Period.
“Note” means promissory notes delivered by the Borrower pursuant to Section
2.09(e).
“NSCC” means the National Securities Clearing Commission, any successor thereto
and any analogous Governmental Authority.
“Officer’s Certificate” means a certificate of a Responsible Officer of the
applicable Person in form and substance reasonably satisfactory to the
Administrative Agent.
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.
“Other Taxes” means all present or future recording, stamp, documentary or
similar Taxes arising from any payment made under any Loan Document or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, any Loan Document.
“Parent” has the meaning assigned to such term in the Preamble hereto.

-22-



--------------------------------------------------------------------------------




“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C-1.
“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by Parent or any Restricted Subsidiary of (i) all or substantially
all the assets of any Person, or all or substantially all the assets
constituting a business unit, division, product line or line of business or (ii)
Equity Interests of any Person that becomes a Restricted Subsidiary upon the
consummation of such acquisition; provided that (a) all transactions related
thereto are consummated in accordance with all Requirements of Law, (b) the
business of such Person, or such assets, as the case may be, constitute a
business permitted by Section 6.12, (c) the Borrower shall comply with Section
5.11 and 5.12 with respect to each such purchase or other acquisition, (d)
before and after giving effect to any such purchase or other acquisition, (i) no
Event of Default shall have occurred and be continuing and (ii) the Total Net
Leverage Ratio shall be less than or equal to 3.00 to 1.00 on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements have been or were required to have been delivered pursuant to Section
5.01(a) or (b), (e) the proposed acquisition is consensual (not “hostile”) and,
if applicable, has been approved by the board of directors of the Person whose
Equity Interests are being acquired and (f) for Permitted Acquisitions the
consideration of which is in excess of $30,000,000, the Borrower shall have
delivered to the Administrative Agent, on or prior to the consummation of such
purchase or other acquisition, a certificate of a Financial Officer certifying
that all the requirements set forth in this definition have been satisfied (or
will be satisfied on or prior to the consummation of such purchase or other
acquisition) with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (d) above.
“Permitted Encumbrances” means:
(a)    Liens for Taxes not yet due or payable or that are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(b)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 30 days overdue, are unfiled
and no other action has been taken to enforce such Lien or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;
(c)    Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

-23-



--------------------------------------------------------------------------------




(d)    Liens incurred or deposits made, in each case in the ordinary course of
business, to secure the performance of bids, trade contracts, governmental
contracts and leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations);
(e)    easements, rights-of-way, restrictions, encroachments, protrusions,
zoning restrictions and other similar encumbrances and minor title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;
(f)    Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);
(g)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;
(h)    leases, licenses, subleases or sublicenses granted to others that (i) do
not interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and (ii) do not secure any
Indebtedness; and
(i)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees.
“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:
(a)    dollars, euro or such other currencies used in the jurisdiction in which
any Loan Party is organized or doing business, held by it from time to time in
the ordinary course of business;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 12 months from the date of
acquisition thereof;

-24-



--------------------------------------------------------------------------------




(e)    repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States, in which such Person shall
have a perfected first-priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;
(f)    marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $500,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(g)    securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state of the United States or by
any political subdivision or taxing authority of any such state having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(h)    instruments equivalent to those referred to in clauses (a) through (g)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and
(i)    investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act, or that are administered by
financial institutions having capital of at least $500,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (h) of this definition.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(e), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (d) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Loan Document
Obligations, the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(g), (i) the terms, covenants and events of default (including if
applicable, as to collateral but excluding as to subordination, interest rate
(including whether such interest is payable in cash or in kind) and redemption
premium) of the Indebtedness resulting from

-25-



--------------------------------------------------------------------------------




such modification, refinancing, refunding, renewal or extension are not, taken
as a whole, materially less favorable to the Loan Parties or the Lenders than
the terms of the Indebtedness being modified, refinanced, refunded, renewed or
extended; provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms are not, taken as a whole,
materially less favorable shall satisfy the foregoing requirements in this
clause (i), and (ii) the primary obligor in respect of, and the Persons (if any)
that Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended. For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 5.01.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
Casualty Event) of any property or asset of Parent or any of its Restricted
Subsidiaries permitted by Section 6.05(e) other than dispositions resulting in
aggregate Net Proceeds not exceeding (A) $5,000,000 in the case of any single
transaction or series of related transactions and (B) $10,000,000 for all such
transactions during any fiscal year of Parent; or
(b)    the incurrence by Parent or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Pro Forma Basis” means, with respect to any calculation for any period:
(a)    Material Acquisitions and Material Dispositions that have been made by
Parent or any of its Restricted Subsidiaries, or any Person or any of its
Subsidiaries acquired by, merged or consolidated with Parent or any of its
Restricted Subsidiaries, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries, during such period
or subsequent to the period and on or prior to the date for which the
calculation is

-26-



--------------------------------------------------------------------------------




being made (the “Calculation Date”) will be given pro forma effect as if they
had occurred on the first day of the period;
(b)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such period;
(c)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
period; and
(d)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Swap Agreement applicable to
such Indebtedness).
The calculations above shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Interest on a Capitalized Lease shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate. When calculating compliance with a financial
ratio as of any date, Consolidated Net Debt shall be calculated as of such date
(after giving effect to all incurrences and repayments of Indebtedness and uses
(other than ordinary working capital uses) of cash and Permitted Investments to
occur on such date) and Consolidated EBITDA shall be calculated as of the four
quarter period ending on the most recent date in respect of which a recent
balance sheet has been (or was required to be) delivered under Section 5.01(a)
or (b).
“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).
“Proceeds” has the meaning assigned to such term in the Collateral Agreement.
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified Equity Interests” means Equity Interests of Parent other than
Disqualified Equity Interests.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

-27-



--------------------------------------------------------------------------------




“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the Environment, including the
Environment, within any building, structure, facility or fixture.
“Required Lenders” means, at any time, Lenders having more than 50% of (a) the
Commitments or (b) after the termination or expiration of the Commitments, the
Revolving Exposure; provided that the Commitment and the Revolving Exposure of
any Defaulting Lender shall be excluded for the purposes of making a
determination of Required Lenders.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, director, sole member, managing member or general partner thereof,
and as to any document delivered on the Closing Date or thereafter pursuant to
paragraph (a)(i) of the definition of the term “Collateral and Guarantee
Requirement,” any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Parent or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Parent or any
Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revolving Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
“Sanctions” has the meaning assigned to such term in Section 3.18.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Cash Management Obligations” has the meaning assigned to such term in
the Collateral Agreement.
“Secured Net Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated Secured Net Debt as of such date to
(b) Consolidated EBITDA for the most recently ended Test Period.

-28-



--------------------------------------------------------------------------------




“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
“Secured Swap Obligations” has the meaning assigned to such term in the
Collateral Agreement.
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement, pledge agreement, intellectual property security
agreement or similar agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.17 to secure
any of the Secured Obligations, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Seed Capital Investment” means any “seed” or “early stage” investment in, or
segregating of funds in, an Investment Vehicle in which Parent or one or more of
its Restricted Subsidiaries has invested or is segregating capital for the
purpose of establishing or maintaining an investment record in order to offer
one or more products or investment strategies to third-party investors.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, beneficially owned by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Parent (including the Borrower); provided
that no Investment Vehicle is or shall be deemed hereunder to be a subsidiary of
Parent or any of its Restricted Subsidiaries.
“Subsidiary Loan Party” means each Subsidiary of Parent that is a party to the
Guarantee Agreement.
“Supporting Obligations” has the meaning assigned to such term in the Collateral
Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Parent or the Subsidiaries shall be a Swap Agreement.

-29-



--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then last ended for which financial
statements have been or were required to have been delivered pursuant to Section
5.01(a) or (b).
“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Net Debt as of such date to (b)
Consolidated EBITDA for the most recently ended Test Period.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
Parent or any of its Subsidiaries in connection with the transactions described
in clause (a) of the definition of “Transactions.”
“Transactions” means (a) the Financing Transactions and (b) the payment of the
Transaction Costs.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e).
“Unrestricted Subsidiary” means (i) NSAM SPAC Holdings, LLC, (ii) any Subsidiary
of the Borrower designated by the Borrower as an Unrestricted Subsidiary
pursuant to Section 5.13 subsequent to the Closing Date and (iii) any Subsidiary
of an Unrestricted Subsidiary pursuant to clause (i) or (ii).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
“Voting Equity Interests” means, with respect to any Person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

-30-



--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital Facility” means one or more revolving credit facilities entered
into for the working capital needs of Parent and its Restricted Subsidiaries in
the ordinary course of their businesses.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified by Type (e.g., a “Eurocurrency
Loan” and a “Eurocurrency Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections, as applicable, of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Codification
No. 825—Financial Instruments, or any successor thereto (including pursuant to
the Accounting Standards Codification), to value any Indebtedness of Parent or
any Subsidiary at “fair value” as defined therein. Notwithstanding any other
provision contained herein, any lease that is treated as an operating lease for
purposes of GAAP as of the Closing Date shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the Closing Date,
that would be treated as an operating lease for purposes of GAAP as of the
Closing Date shall be treated as an operating lease), in each case for purposes
of this Agreement, notwithstanding any change in GAAP after the Closing Date.

-31-



--------------------------------------------------------------------------------




ARTICLE II
THE CREDITS
Section 2.01    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Loans to the Borrower denominated in dollars from time to time during
the Availability Period in an aggregate principal amount which will not result
in such Lender’s Revolving Exposure exceeding such Lender’s Commitment or the
aggregate Revolving Exposures exceeding the aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and other than as expressly
provided herein with respect to a Defaulting Lender, no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of six Eurocurrency Borrowings outstanding.
Notwithstanding anything to the contrary herein, an ABR Borrowing may be in an
aggregate amount which is equal to the entire unused balance of the aggregate
Commitments.
Section 2.03    Requests for Borrowings. Each Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent in the form of a
written Borrowing Request, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable. Each Borrowing Request shall specify the
following information:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;

-32-



--------------------------------------------------------------------------------




(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06; and
(vi)    that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.
If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    [Reserved].
Section 2.05    [Reserved].
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing in

-33-



--------------------------------------------------------------------------------




accordance with Section 2.13. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
9.03(c).
Section 2.07    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such written Interest Election Request
shall be irrevocable.
(c)    Each Interest Election Request shall be in writing and shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

-34-



--------------------------------------------------------------------------------




(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the applicable Interest Period.
Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the aggregate Revolving Exposures would exceed the aggregate Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or the occurrence of some other
identifiable event or condition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

-35-



--------------------------------------------------------------------------------




(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.
(e)    The Loans made by each Lender shall, at the request of such Lender, be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit E, dated (i) the Closing Date or (ii) the effective date of an
Assignment and Assumption pursuant to Section 9.04(b), payable to the order of
such Lender in a principal amount as originally in effect and otherwise duly
completed and such substitute Notes as required by Section 9.04(b). The date,
amount, Type, interest rate and Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Notes, and, prior to any transfer
may be endorsed by such Lender on the schedule attached to such Notes or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
Section 2.10    [Reserved].
Section 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirement to pay any
amounts required pursuant to paragraph (f) of this Section.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Parent or any of its Restricted Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Proceeds are received (or, in the case of a Prepayment Event described in clause
(b) of the definition of the term “Prepayment Event,” within one Business Day of
such Prepayment Event), prepay Borrowings in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term “Prepayment Event,” if the
Parent and its Restricted Subsidiaries invest (or commit to invest) the Net
Proceeds from such event (or a portion thereof) within 365 days after receipt of
such Net Proceeds in long-term assets useful in the business of the Parent and
its Restricted Subsidiaries (including any acquisitions permitted under Section
6.04 and, in the case of a Prepayment Event that is a Casualty Event, the repair
or replacement of damaged or destroyed assets), then no prepayment shall be
required pursuant to this paragraph in respect of such Net Proceeds in respect
of such event (or the applicable portion of such Net Proceeds, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
(x) invested (or committed to be invested) by the end of such 365-day period or
(y) if committed to be so invested within such 365-day period, have not been so
invested within 180 days after the end of such 365-day period, in each case, at
which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so invested (or committed to be invested), in the
case of clause (x), or that have not been so invested, in the case of clause
(y).
(c)    Notwithstanding the provisions of clause (b) above, (i) to the extent
that (and for so long as) any Net Proceeds in respect of a Prepayment Event
received by a Foreign Subsidiary that is a

-36-



--------------------------------------------------------------------------------




Restricted Subsidiary are prohibited or delayed by any Requirements of Law from
being repatriated to the United States, the portion of such Net Proceeds so
affected will not be required to be applied pursuant to clause (b) above but may
be retained by the applicable Foreign Subsidiary so long as the applicable
Requirements of Law will not permit such repatriation to the United States, and
once such repatriation of any such funds is permitted under the applicable
Requirements of Law, such repatriation shall be promptly effected and such
repatriated funds shall be promptly applied (net of additional Taxes payable or
reserved against as a result thereof) pursuant to clause (b) above and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any such Net Proceeds would have an adverse tax consequence with respect to such
funds, the funds so affected will not be required to be applied pursuant to
clause (b) above but may be retained by the applicable Foreign Subsidiary;
provided that if such funds are repatriated by such Foreign Subsidiary, such
repatriated funds shall be promptly applied (net of additional Taxes payable or
reserved against as a result thereof) pursuant to clause (b) above.
(d)    Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a), the Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section. In the absence of a designation by the Borrower
as to the Type of Borrowing being so prepaid, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation to minimize breakage costs owing under Section 2.16.
(e)    The Borrower shall notify the Administrative Agent in writing
substantially in the form of Exhibit L (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days (or, in the
case of a prepayment of the Loans and termination of the Commitments in whole,
five Business Days) before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day (or, in the case of a prepayment of the Loans and termination
of the Commitments in whole, five Business Days) before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied; provided, further that any notice of mandatory
prepayment pursuant to Section 2.11(b) must be delivered not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.
(f)    All prepayments hereunder shall be accompanied by (1) accrued interest to
the extent required by Section 2.13 and (2) any amounts payable as provided in
Section 2.16.
Section 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Lender a commitment fee, which shall accrue at the rate of
0.375% per annum on the average daily unused amount of the Commitment of such
Lender (other than any Defaulting Lender) during the period

-37-



--------------------------------------------------------------------------------




from and including the Closing Date to but excluding the date on which the
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Commitments terminate, commencing on the first such date
to occur after the Closing Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Lenders fees payable pursuant to the
Engagement Letter.
(c)    Notwithstanding the foregoing, and subject to Section 2.20, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
Section 2.12(a).
Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section; provided that no amount shall accrue or be payable pursuant
to this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

-38-



--------------------------------------------------------------------------------




(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.
Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    subject any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes indemnifiable under Section 2.17 or Excluded
Taxes); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Loans or ABR
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then, from time
to time upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
costs actually incurred or reduction actually suffered.
(b)    If any Lender determines that any Change in Law regarding capital
requirements or liquidity has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction actually suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company in reasonable detail, as the
case may be, as specified in paragraph (a) or (b) of this Section delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

-39-



--------------------------------------------------------------------------------




(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(e) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
loss, cost and expense (excluding loss of anticipated profit) attributable to
such event. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 2.16, each Lender shall be deemed to have funded each
Eurocurrency Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing for a comparable amount and for a comparable
period, whether or not such Eurocurrency Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand. Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern.
Section 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction on account of any Taxes; provided that if any Loan Party, the
Administrative Agent or any other applicable withholding agent shall be required
by applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct Taxes from such payments, then (i)
if the Tax in question is an Indemnified Tax or an Other Tax, the amount payable
by the applicable Loan Party shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional amounts payable under this Section 2.17) each of the Administrative
Agent and Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable Loan Party, the Administrative
Agent or other applicable withholding agent shall make such deductions and (iii)
the applicable withholding agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.

-40-



--------------------------------------------------------------------------------




(c)    Without duplication of any amounts paid under Sections 2.17(a) or 2.17(b)
above, the Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for any Indemnified Taxes payable by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any properly completed and executed documentation
prescribed by law, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under any Loan Document. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to Tax at a
rate reduced by an applicable tax treaty, the Borrower, Administrative Agent or
other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.
Without limiting the generality of the foregoing:
(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
Federal backup withholding.
(ii)    Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for

-41-



--------------------------------------------------------------------------------




benefits of an income tax treaty to which the United States of America is a
party and such other documentation as required under the Code,
(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two properly completed and duly signed certificates, substantially in the form
of Exhibit J (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied
by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner that would be required under this Section
2.17 if such beneficial owner were a Lender, as applicable (provided that, if
the Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such direct or indirect partners), or
(E)    any other form prescribed by applicable Requirements of Law as a basis
for claiming an exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of those Sections
(including those contained in Section 1471(b) or 1472(b), as applicable) of the
Code, such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and, if necessary, to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section
2.17(e)(iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If and to the extent the Administrative Agent or a Lender determines, in
its sole good faith discretion, that it received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts

-42-



--------------------------------------------------------------------------------




pursuant to this Section 2.17, it shall pay to the relevant Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, as applicable,
agrees promptly to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential) to any Loan
Party or any other person.
(g)    The agreements in this Section 2.17 shall survive the termination of this
Agreement, an assignment of rights by or replacement of any Lender and the
repayment of all Loans and all other amounts payable hereunder.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without condition or deduction
for any counterclaim, recoupment or setoff. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day. If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments under each Loan Document shall be made in dollars.
(b)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the

-43-



--------------------------------------------------------------------------------




Administrative Agent and the Lenders in the order of priority set forth in
Section 7.02 (or otherwise expressly set forth herein).
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant or (C) any
disproportionate payment obtained by a Lender as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Commitments or any increase in the Applicable Rate in respect of the Loans of
Lenders that have consented to any such extension. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17(a) or (c) or
any event gives rise to the operation of Section 2.21, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17 or mitigate the applicability of Section 2.21, as the case may be,
and (ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be

-44-



--------------------------------------------------------------------------------




inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.
(b)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.21, (ii) the Borrower is required to pay any amount to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii) and
(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.15, or payments required to be made pursuant to Section 2.17 or
a notice given under Section 2.21, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.
Section 2.20    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released in order to satisfy that Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts

-45-



--------------------------------------------------------------------------------




owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default has occurred and is continuing,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which a Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the
relevant Loans of the relevant Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of that Defaulting Lender until
such time as all Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.20(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to Section 2.05(j), in each case pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive or
accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.20(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 2.21    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans denominated in dollars to
Eurocurrency Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Loans
of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the

-46-



--------------------------------------------------------------------------------




Administrative Agent and the Borrower in writing promptly upon becoming aware
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Adjusted LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of Parent and the Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of Parent and the Borrower is validly
existing as a corporation and limited partnership, respectively, under the laws
of the jurisdiction of its organization. Each Loan Party has the corporate or
other organizational power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party and to effect the
Financing Transactions. Each of the Restricted Subsidiaries is validly existing
under the laws of the jurisdiction of its organization, and each of Parent and
the Restricted Subsidiaries is duly organized and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to carry on its business as now conducted and as proposed to
be conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.02    Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each of Parent and the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when delivered hereunder, will have been
duly executed and delivered by such Loan Party and will constitute, a legal,
valid and binding obligation of Parent, the Borrower or such Loan Party, as the
case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) solely in the case of a
foreclosure of the pledge of Equity Interests in any Broker-Dealer Subsidiary or
any direct or indirect parent company of any Broker-Dealer Subsidiary under the
Loan Documents, any approval by FINRA or similar Governmental Authority of a
change in control or ownership or transfer of assets or line of business of any
Broker-Dealer Subsidiary (or direct or indirect parent company thereof) and
(iii) filings necessary to perfect Liens created under the Loan Documents, (b)
will not violate (i) any Organizational Documents of, or (ii) any Requirements
of Law applicable to, Parent, the Borrower or any Restricted Subsidiary, (c)
will not violate or result in a default under any indenture or other agreement
or instrument binding upon Parent or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by Parent or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Parent or any Restricted Subsidiary,
except Liens created under the Loan Documents, except (in the case of each of
clauses (a), (b)(ii) and (c)) to the extent that the failure to obtain or make
such consent, approval, registration, filing or action, or such violation, as
the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 3.04    Financial Condition; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby and (ii) fairly
present the financial condition of the entities to which they relate as of the
dates thereof and their results of operations and cash flows for

-47-



--------------------------------------------------------------------------------




the periods covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby.
(b)    The unaudited consolidated balance sheet of Parent and its Subsidiaries
as of September 30, 2015 and the consolidated statements of operations and cash
flows for the nine months ended September 30, 2015 (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
and (ii) fairly present the financial condition of Parent and its Subsidiaries
as of the date thereof and their results of operations and cash flows for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of certain information and note disclosures normally included in the
consolidated financial statements prepared under GAAP.
(c)    The unaudited pro forma combined results of operations of Parent for each
of the fiscal year ended December 31, 2013 and three months ended March 31, 2014
as presented in the Form 10 filed by Parent and for the three months ended June
30, 2014 provided to the Lenders (consistent with the methodology used in
preparing the pro forma financial statements included in the Form 10) give
effect to the spinoff of Parent from NorthStar Realty Finance Corp. as if the
spinoff had occurred on January 1, 2013 (the “Pro Forma Financial Statements”).
The Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by Parent to be reasonable as of the date of delivery
thereof.
(d)    Since December 31, 2014, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.05    Properties.
(a)    Each of Parent, the Borrower and the Restricted Subsidiaries has good
title to all the Mortgaged Properties, (i) free and clear of all Liens except
for Permitted Encumbrances and (ii) except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
(b)    No Mortgage encumbers Mortgaged Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.07.
Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Parent or the
Borrower, threatened in writing against or affecting Parent, the Borrower or any
Restricted Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Parent, the Borrower or any Restricted Subsidiary is subject to
any Environmental Liability or, to their respective knowledge, there are no
conditions, facts or circumstances that could reasonably be expected to result
in such Environmental Liability.

-48-



--------------------------------------------------------------------------------




Section 3.07    Compliance with Laws and Agreements. Each of Parent, the
Borrower and its Restricted Subsidiaries is in material compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each
Broker-Dealer Subsidiary has obtained the Broker-Dealer Licenses and Memberships
and Broker-Dealer Registrations and, except as could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, all
such Broker-Dealer Licenses and Memberships and Broker-Dealer Registrations are
in full force and effect.
Section 3.08    Investment Company Status. None of Parent, the Borrower or any
Restricted Subsidiary is required to register as an “investment company” within
the meaning of the Investment Company Act.
Section 3.09    Taxes. Except for failures that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, Parent,
the Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns and reports required to have been filed and (b) have
paid or caused to be paid all Taxes levied or imposed on it or its properties,
income or assets (whether or not shown on a Tax return) including in their
capacity as tax withholding agents, except any Taxes that are being contested in
good faith by appropriate proceedings; provided that Parent, the Borrower or
such Subsidiary, as the case may be, has set aside on its books adequate
reserves therefor in accordance with GAAP.
There is no current, pending or proposed Tax assessment, deficiency or other
claim against Parent, the Borrower or any Restricted Subsidiary except (i) those
being actively contested by Parent, the Borrower or such Restricted Subsidiary
in good faith and by appropriate proceedings diligently conducted that stay the
enforcement of the Tax in question and for which adequate reserves have been
provided in accordance with GAAP or (ii) those that could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
Section 3.10    ERISA; Labor Matters.
(a)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA) and (iii) no Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):

-49-



--------------------------------------------------------------------------------




(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    to the extent required by applicable law, the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the Closing Date; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
(d)    There are no collective bargaining agreements covering the employees of
Parent or any Restricted Subsidiary as of the Closing Date. Neither Parent nor
any Restricted Subsidiary has suffered any strikes, labor disruptions or
material work stoppages within the last five years which could reasonably be
expected to result in a Material Adverse Effect.
Section 3.11    Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Closing Date, as of the Closing Date, it
being understood that any such projected financial information may vary from
actual results and such variations could be material.
Section 3.12    Subsidiaries. As of the Closing Date, Schedule 9 to the
Perfection Certificate sets forth the name of, and the ownership interest of
Parent and each Subsidiary in, each Subsidiary.
Section 3.13    Intellectual Property; Licenses, Etc. Parent, the Borrower and
its Restricted Subsidiaries own, license or possess the right to use, all
Intellectual Property that is reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Intellectual Property used by Parent, the Borrower or any Restricted
Subsidiary in the operation of its business as currently conducted infringes
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of Parent and the Borrower, threatened
against Parent or any Restricted Subsidiary, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 3.14    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, (a) the fair value of the assets of each
Applicable Group will exceed its debts and liabilities, subordinated, contingent
or otherwise, on a consolidated basis, (b) the present fair saleable value of
the property of each Applicable Group will be greater than the amount that will
be required to pay the probable liability, on a consolidated basis, of its debts
and other liabilities, subordinated,

-50-



--------------------------------------------------------------------------------




contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured, (c) each Applicable Group will be able
to pay is debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such debts and liabilities become absolute and matured,
and (d) each Applicable Group will not have unreasonably small capital with
which to conduct the business in which it is engaged or in which it is about to
be engaged, as such business is now conducted and is proposed to be conducted
following the Closing Date. For purposes of this Section 3.14, (i) the amount of
any contingent liability at any time shall be computed as the amount that, in
the light of all of the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual or
matured liability and (ii) it is assumed that the Indebtedness and other
obligations incurred on the Closing Date under the Loan Documents will become
due on their respective maturities.
Section 3.15    Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.
Section 3.16    Federal Reserve Regulations.
(a)    None of Parent, the Borrower or any other Restricted Subsidiary is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.
(b)    No Subsidiary extends purpose credit to customers (as those terms are
defined in Regulation T of the Board of Governors).
Section 3.17    Use of Proceeds. The Borrower will use the proceeds of the Loans
to finance the Transactions and for general corporate purposes.
Section 3.18    No Conflict with Sanctions Laws. None of Parent or any of its
Subsidiaries or, to the knowledge of Parent or the Borrower, any director,
officer, agent or employee of Parent, the Borrower or any of the Restricted
Subsidiaries is a person, government, country or entity (“Person”) or is owned
or controlled by a Person with whom transactions or dealings would be prohibited
for U.S. persons to engage in under any of the sanctions administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of Commerce, and the U.S. Department of State, as well as the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
with jurisdiction over such person (collectively “Sanctions”), nor is Parent or
any of its Subsidiaries located, organized, resident, doing business or
conducting transactions with the government of, or persons within, a country or
territory that is the subject of Sanctions; and the Borrower will not use the
proceeds from the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person that, at the time of such funding,
is the subject of Sanctions, or is in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions, or (ii) in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Agent or otherwise) of
Sanctions.
Section 3.19    No Unlawful Contributions or Other Payments. Parent and its
Subsidiaries are in compliance in all material respects with the Foreign Corrupt
Practices Act, as amended, and rules and regulations thereunder (“FCPA”), the UK
Bribery Act and other applicable anti-corruption laws

-51-



--------------------------------------------------------------------------------




(collectively, the “Anti-Corruption Laws”). No part of the proceeds of the Loans
will be used directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or the UK Bribery Act. Parent and its Subsidiaries and Affiliates
have instituted and maintained and will continued to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.
Section 3.20    Anti-Money Laundering Laws. The operations of Parent and its
Subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the USA
PATRIOT Act, and the applicable anti-money laundering statutes of jurisdictions
where Parent and its Subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
Parent or any of its Subsidiaries with respect to the Anti-Money Laundering Laws
is pending or, to the best knowledge of Parent, threatened.
Section 3.21    Perfection, Etc. Each Security Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable first-priority
Liens on, and security interests in, the Collateral described therein to the
extent intended to be created thereby and required to be perfected therein,
except as to enforcement, as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (a) when financing
statements and other filings in appropriate form are filed in the offices of the
Secretary of State of each Loan Party’s jurisdiction of organization or
formation and any applicable documents are filed and recorded in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and (b) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Collateral Agreement),
the Liens created by the Security Documents shall constitute fully perfected
Liens so far as possible under relevant law on, and security interests in (to
the extent intended to be created thereby and required to be perfected under the
Loan Documents), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Liens permitted
hereunder.
Section 3.22    Membership in FINRA; Registration; Etc. Except as set forth on
Schedule 3.22, to the extent required pursuant to applicable Requirements of
Law, each Broker-Dealer Subsidiary is a member in good standing of FINRA and
each Broker-Dealer Subsidiary is duly registered as a broker-dealer with the
SEC, and in each state where the conduct of a material portion of its business
requires such registration.
ARTICLE IV
CONDITIONS
Section 4.01    Closing Date. The obligations of the Lenders to make Loans on
the Closing Date is subject to each of the following conditions, each of which
shall be satisfied on or prior to the Closing Date:

-52-



--------------------------------------------------------------------------------




(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Closing Date) of
Clifford Chance US LLP, counsel for the Loan Parties, substantially in the form
of Exhibit G. Each of Parent and the Borrower hereby requests such counsel to
deliver such opinion.
(c)    The Administrative Agent shall have received a certificate of the
Borrower, Parent and each other Loan Party, dated the Closing Date,
substantially in the forms of Exhibit H-1, H-2 and H-3, respectively, with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.
(d)    The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Closing Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation, if the concept is applicable in such
jurisdiction.
(e)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Lead Arranger and the Borrower to be due and
payable on or prior to the Closing Date, including, to the extent invoiced at
least one Business Day prior to the Closing Date, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party.
(f)    The Collateral and Guarantee Requirement (other than to the extent
contemplated by Section 5.17) shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of Parent and the Restricted
Subsidiaries, together with all attachments contemplated thereby, and none of
such Collateral shall be subject to any other pledges, security interests or
mortgages except Liens permitted by Section 6.02.
(g)    The Lead Arranger shall have received the financial statements described
in Sections 3.04(a) and (b), and such financial statements shall be certified by
a Financial Officer as presenting fairly, in all material respects, the
consolidated financial position, results of operations and cash flows of Parent
and its Subsidiaries, as applicable, as of the dates or for the periods covered,
as applicable (subject to the qualifications in Section 3.04(b) for financial
statements described in such section). The Lead Arranger shall have received the
Pro Forma Financial Statements.

-53-



--------------------------------------------------------------------------------




(h)    The Lenders shall have received a certificate from the chief financial
officer of each of Parent and the Borrower substantially in the form of Exhibit
F certifying as to the solvency of each Applicable Group on a consolidated basis
after giving effect to the Transactions.
(i)    The Administrative Agent and the Lead Arranger shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information about the Loan Parties as shall have been requested in writing at
least 10 days prior to the Closing Date by the Administrative Agent or the Lead
Arranger that they shall have determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.
(j)    The Administrative Agent shall have received certified copies of Uniform
Commercial Code, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those states in which any Loan Party is organized and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Encumbrances).
The Administrative Agent shall notify Parent, the Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Section 4.02    Each Credit Event After the Closing Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) shall be deemed
to constitute a representation and warranty by Parent and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable

-54-



--------------------------------------------------------------------------------




under any Loan Document shall have been paid in full, each of Parent and the
Borrower covenants and agrees with the Lenders that:
Section 5.01    Financial Statements and Other Information. Parent or the
Borrower will furnish to the Administrative Agent, on behalf of each Lender:
(a)    (i) on or before the date that is 90 days after the end of each such
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2015), an audited consolidated balance sheet and audited consolidated statements
of operations, equity and cash flows of Parent and its Subsidiaries, in each
case as of the end of and for such year, and related notes thereto, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Grant Thornton LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and certified by
a Financial Officer, in each case to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) to the extent not included in a filing with the
SEC, a management report setting forth Consolidated EBITDA and assets under
management for such fiscal year, showing variance, by dollar amount and
percentage, from amounts for the previous fiscal year;
(b)    (i) on or before the date that is 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Parent (commencing with the
fiscal quarter ended March 31, 2016), an unaudited consolidated balance sheet
and unaudited consolidated statements of operations, equity and cash flows of
Parent and its Subsidiaries, in each case as of the end of and for such quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) to the extent not including in a filing with the
SEC, a management report setting forth Consolidated EBITDA and assets under
management for such fiscal quarter and for the then elapsed portion of the
fiscal year, showing variance, by dollar amount and percentage, from amounts for
the comparable periods in the previous fiscal year;
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related condensed
consolidating balance sheet and income statement reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;
(d)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Financial Officer,
substantially in the form of Exhibit C-3, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations of the Total Net Leverage Ratio and (iii)
in the case of

-55-



--------------------------------------------------------------------------------




financial statements referred to in clause (a) above, setting forth a reasonably
detailed calculation of the Available Amount and of the Net Proceeds received
during the applicable period by or on behalf of Parent or any of its Restricted
Subsidiaries in respect of any event described in clause (a) of the definition
of the term “Prepayment Event” and the portion of such Net Proceeds that has
been invested or is intended to be reinvested in accordance with the proviso in
Section 2.11(b);
(e)    not later than 90 days after the commencement of each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2015), a detailed
consolidated budget and business plan for Parent and its Subsidiaries for such
fiscal year (including a projected consolidated balance sheet and statements of
operations and cash flows as of the end of and for such fiscal year and setting
forth the material assumptions used for purposes of preparing such budget);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Parent or any of its Subsidiaries
with the SEC or with any national securities exchange, or distributed by the
Borrower or any of its Restricted Subsidiaries to the holders of its Equity
Interests generally, as the case may be; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Parent or any of its
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.
Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on Parent’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to Section
9.01(d)); or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) except for filings with the SEC,
the Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and upon its reasonable request,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or maintain paper copies of the documents
referred to above, and each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to

-56-



--------------------------------------------------------------------------------




the Borrower or its Affiliates, or their respective securities, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will, upon request,
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its Affiliates or
their respective securities for purposes of United States Federal or applicable
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
Section 5.02    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Parent or any Subsidiary,
affecting Parent or any Subsidiary or the receipt of a notice of an
Environmental Liability, in each case that could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect; and
(d)    any matter that has resulted in a Material Adverse Effect.
Each notice delivered under any of clauses (a) through (d) shall be accompanied
by a written statement of a Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03    Information Regarding Collateral.
(a)    The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization, (iii) in any Loan Party’s organizational
identification number or (iv) in the location of any Loan Party’s chief
executive office.
(b)    Not later than five days after delivery of financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate, substantially in the form of Exhibit C-2, executed by a Responsible
Officer of the Borrower (i) setting forth the information required pursuant

-57-



--------------------------------------------------------------------------------




to the Perfection Certificate Supplement or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Subsidiary that has
become a Material Subsidiary during the most recently ended fiscal year and
(iii) certifying that all notices required to be given prior to the date of such
certificate by this Section 5.03 have been given.
Section 5.04    Existence; Conduct of Business. Parent (a) will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, and Intellectual
Property, in each case that are material to the conduct of its business and (b)
will, and will cause each Broker-Dealer Subsidiary to, maintain all rights,
privileges, Broker-Dealer Licenses and Memberships and Broker-Dealer
Registrations necessary for and material to the normal conduct of its business,
except, in each case, to the extent (other than with respect to the preservation
of the existence of Parent and the Borrower) that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by Section
6.05.
Section 5.05    Payment of Taxes, Etc. Parent will, and will cause each
Restricted Subsidiary to (a) pay its obligations and liabilities, including (i)
in respect of Taxes (including in its capacity as a withholding agent) levied or
imposed upon it or its properties, income or assets, before the same shall
become delinquent or in default, except to the extent (x) any such Taxes are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (y) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect and (ii) all obligations
(other than Indebtedness the failure to pay which does not give rise to a
Default or Event of Default and obligations other than Indebtedness that are
being contested in good faith), as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such obligations and (b) timely file all material tax returns required to be
filed.
Section 5.06    Maintenance of Properties. Parent will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition (subject to casualty,
condemnation and ordinary wear and tear), except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 5.07    Insurance.
(a)    Parent will, and will cause each Restricted Subsidiary to, maintain, with
insurance companies that the Borrower believes (in the good faith judgment of
the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes (in the good
faith judgment or the management of the Borrower) are reasonable and prudent in
light of the size and nature of its business, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried. Each such policy of insurance
shall (i) name the Administrative Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance

-58-



--------------------------------------------------------------------------------




policy, contain a loss payable clause or mortgagee endorsement that names the
Administrative Agent, on behalf of the Lenders as the lenders’ loss payee or
mortgagee thereunder.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then Parent shall, or shall cause
each Loan Party to (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, as determined in the Borrower’s reasonable
discretion, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.
Section 5.08    Books and Records; Inspection and Audit Rights. Parent will, and
will cause each Restricted Subsidiary to, maintain proper books of record and
account in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Parent or any Restricted Subsidiary, as the case may be. Parent
will, and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, (x) excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this Section
5.08, (y) absent the continuation of an Event of Default, the Administrative
Agent shall not exercise such rights more often than two times during any
calendar year and only one such time shall be at the Borrower’s expense and (z)
unless a Default or an Event of Default is continuing, neither the
Administrative Agent nor any Lender shall seek to inspect financial and
accounting records of any Loan Party during the period beginning on the 21st
calendar day after each fiscal quarter end through the 42nd calendar day after
such fiscal quarter end; provided, further, that (a) when an Event of Default is
continuing, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (b) the Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
independent public accountants of the Borrower (or its parent company whose
financial statements are delivered under Sections 5.01(a) and (b)).
Section 5.09    Compliance with Laws. Parent (i) will, and will cause each
Restricted Subsidiary to, comply with its Organizational Documents, all
Requirements of Law (including Environmental Laws) and all orders, writs,
injunctions and decrees with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (ii) will, and
will cause each Broker-Dealer Subsidiary to, comply with the rules and
regulations of the SEC, FINRA, the CFTC and any other Governmental Authority
applicable to it (including such rules and regulations dealing with net capital
requirements) and, to the extent applicable to any Broker-Dealer Subsidiary
(including its sales agents and registered personnel), all similar, equivalent
or comparable foreign statutes, rules, regulations, and other regulatory
requirements, in each case, applicable to it (including such rules and
regulations dealing with net capital requirements) except where the failure to
so comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

-59-



--------------------------------------------------------------------------------




Section 5.10    Use of Proceeds.
(a)    The Borrower will use the proceeds of the Loans made on the Closing Date,
together with cash on hand of the Borrower, to finance the Transactions and for
general corporate purposes.
(b)    No Loan Party shall, and no Loan Party shall suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds for the immediate,
incidental or ultimate purpose of buying or carrying Margin Stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such Margin Stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.
(c)    The Borrower will not request any Borrowing and Parent shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not, directly or indirectly, use, the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Person that, at the time of such funding, is the
subject of Sanctions, or in any country that, at the time of such funding, is
the subject of Sanctions, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 5.11    Additional Subsidiaries.
(a)    If (i) any additional Restricted Subsidiary is formed or acquired after
the Closing Date or (ii) if any Subsidiary ceases to be an Excluded Subsidiary,
an Immaterial Subsidiary or an Unrestricted Subsidiary, the Borrower will,
within 30 days (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion) after such Restricted Subsidiary is formed or
acquired or such Subsidiary ceases to be an Excluded Subsidiary, an Immaterial
Subsidiary or an Unrestricted Subsidiary, notify the Administrative Agent
thereof, and will cause such Restricted Subsidiary (unless such Restricted
Subsidiary is an Excluded Subsidiary) to satisfy the Collateral and Guarantee
Requirement with respect to such Restricted Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Restricted Subsidiary owned by or on
behalf of any Loan Party within 30 days after such notice (or such longer period
as the Administrative Agent shall reasonably agree) and the Administrative Agent
shall have received a completed Perfection Certificate with respect to such
Restricted Subsidiary signed by a Responsible Officer of the Borrower, together
with all attachments contemplated thereby.
(b)    Within 30 days (or such longer period as the Administrative Agent may
agree in its sole discretion) after any Subsidiary becomes a Material
Subsidiary, all actions (if any) required to be taken with respect to such
Subsidiary in order to satisfy the Collateral and Guarantee Requirement shall
have been taken with respect to such Subsidiary.
Section 5.12    Further Assurances.
(a)    Parent will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law and that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties.

-60-



--------------------------------------------------------------------------------




(b)    If, after the Closing Date, any material assets (including any owned (but
not leased) real property or improvements thereto or any interest therein with a
fair market value in excess of $5,000,000) are acquired by the Borrower or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to Section 5.11 (other than assets constituting Collateral
under a Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof or constituting Excluded Assets), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take and cause the other Loan
Parties to take, such actions as shall be necessary and reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section and as required pursuant to the
“Collateral and Guarantee Requirement,” at the expense of the Loan Parties and
subject to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.”
Section 5.13    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro Forma Basis, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Total Net Leverage
Ratio shall be less than or equal to 3.00 to 1.00 and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of other Material
Indebtedness of Parent or the Borrower. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (x) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(y) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.
Section 5.14    Environmental Laws. Parent will, and will cause each Restricted
Subsidiary to, comply with, and use commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with
all applicable Environmental Laws, including with respect to licenses, permits
and all lawful orders of Governmental Authorities regarding Environmental Laws,
except, in each case, to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 5.15    Compliance with Anti-Corruption Laws, Sanctions, Etc.. Parent
will maintain in effect and enforce policies and procedures designed to ensure
compliance by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Money Laundering Laws, the
USA PATRIOT Act and applicable Sanctions.
Section 5.16    ERISA. Parent will cause each ERISA Affiliate to (i) maintain
all Plans that are presently in existence or may, from time to time, come into
existence, in compliance with the terms of any such Plan, ERISA, the Code and
all other applicable laws and (ii) make or cause to be made contributions to all
Plans in a timely manner and, with respect to Plans, in a sufficient amount to
comply with the requirements of Sections 302 and 303 of ERISA and Sections 412
and 430 of the Code, in each case except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect

-61-



--------------------------------------------------------------------------------




Section 5.17    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 5.17 or such later date as the Administrative Agent agrees to in
writing in its sole discretion, Parent, the Borrower and each other Loan Party
shall deliver the documents or take the actions specified on Schedule 5.17, in
each case except to the extent otherwise agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of the term “Collateral
and Guarantee Requirement.”
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full, each of Parent and the Borrower covenants and agrees with the Lenders
that:
Section 6.01    Indebtedness. Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, issue, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness of Parent and any of the Restricted Subsidiaries under the
Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 6.01,
and any Permitted Refinancing thereof;
(c)    Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate amount at any time outstanding of up to $100,000,000 under all Working
Capital Facilities (and Guarantees thereof by the Guarantors); provided that the
aggregate amount of Indebtedness at any time outstanding under this clause
incurred by Subsidiaries of Parent that are not Loan Parties shall be subject to
the Non-Guarantor Debt Cap;
(d)    Indebtedness of the Borrower under the Existing Unsecured Revolving
Facility in an aggregate amount at any time outstanding equal to up to
$250,000,000 minus the aggregate amount of Indebtedness outstanding under clause
(f) below;
(e)    (i) Indebtedness (including Capital Lease Obligations) of Parent or any
Restricted Subsidiary financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement, and
(ii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding subclause (i); provided, further, that the aggregate amount of
Indebtedness at any time outstanding under this clause shall not exceed the
greater of $25,000,000 and 10% of Consolidated EBITDA for the most recently
ended Test Period;
(f)    other Indebtedness; provided that (i) no Event of Default shall have
occurred or be continuing or would result from such Indebtedness or the use of
proceeds thereof, (ii) the Total Net Leverage Ratio shall be less than or equal
to 2.75 to 1.00, (iii) the final maturity date of such Indebtedness shall not be
on or prior to the date that is 90 days after the Latest Maturity Date,
(iv) such Indebtedness shall have a Weighted Average Life to Maturity equal to
or greater than the then remaining Weighted Average Life to Maturity of the
outstanding Loans, (v) to the extent subordinated in right of payment or
security with respect to the Loan Document Obligations, such

-62-



--------------------------------------------------------------------------------




Indebtedness shall be subject to a subordination arrangement on terms reasonably
acceptable to the Administrative Agent, (vi), such Indebtedness shall not have
covenants or events of default that are more restrictive, in any material
respect, taken as a whole, on Parent and its Restricted Subsidiaries than those
contained in the Loan Documents and (vii) the aggregate amount of Indebtedness
at any time outstanding under this clause by Subsidiaries of Parent that are not
Loan Parties shall be subject to the Non-Guarantor Debt Cap;
(g)    (i) Indebtedness incurred, assumed or acquired in connection with a
Permitted Acquisition; provided that in the case of Indebtedness incurred in
contemplation of such Permitted Acquisition, such Indebtedness shall satisfy the
requirements of subclauses (iii), (iv), (v) and (vi) of clause (f) above, except
that a customary bridge facility shall not be required to satisfy subclauses
(iii) and (iv) so long as the long-term Indebtedness into which such customary
bridge facility is to be converted satisfies such subclauses (iii) and (iv) and
(ii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding subclause (i);
(h)    other Indebtedness in an aggregate amount at any time outstanding equal
to the greater of $100,000,000 and 40% of Consolidated EBITDA for the most
recently ended Test Period;
(i)    Guarantees by Parent or any of its Restricted Subsidiaries in respect of
Indebtedness of Parent or any Restricted Subsidiary otherwise permitted
hereunder; provided that (i) such Guarantee is otherwise permitted by
Section 6.04, (ii) no Guarantee by any Restricted Subsidiary of any Junior
Indebtedness shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Loan Document Obligations pursuant to the
Guarantee Agreement, (iii) the aggregate amount of Guarantees at any time
outstanding under this clause made by Subsidiaries of Parent that are not Loan
Parties of Indebtedness of any Loan Party shall be subject to the Non-Guarantor
Debt Cap and (iv) if the Indebtedness being Guaranteed is subordinated in right
of payment to the Loan Document Obligations, such Guarantee shall be
subordinated in right of payment to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;
(j)    Indebtedness of Parent owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or Parent to the
extent permitted by Section 6.04(c); provided that the aggregate amount of all
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party that is outstanding at any time under this clause shall not exceed
$40,000,000;
(k)    Indebtedness representing deferred compensation owed to employees of
Parent or any Subsidiary;
(l)    Indebtedness consisting of obligations under deferred compensation to
employees or other similar arrangements incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted under
this Agreement;
(m)    Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

-63-



--------------------------------------------------------------------------------




(n)    the incurrence by Parent or any Restricted Subsidiary of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;
(o)    Indebtedness owed by any Loan Party to future, current or former
officers, directors, employees or consultants thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of Parent or the Borrower;
(p)    obligations (contingent or otherwise) existing or arising under any Swap
Agreement; provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for speculative purposes;
(q)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(r)    Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, health, disability or
other employee benefits, or property, casualty or liability insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 45
days following such drawing or incurrence; and
(s)    Indebtedness in respect of bid, performance or surety bonds or
obligations of a similar nature issued for the account of Parent or any
Restricted Subsidiary, including guarantees or obligations of Parent or any
Restricted Subsidiary with respect to letters of credit supporting such bid,
performance or surety obligations (in each case other than for an obligation for
money borrowed);
(t)    to the extent constituting Indebtedness, Investments in repurchase
agreements constituting Permitted Investments;
(u)    Indebtedness consisting of customary indemnification obligations incurred
in the ordinary course of business and not in connection with debt for money
borrowed; and
(v)    to the extent constituting Indebtedness, all premiums (if any), interest,
fees, expenses, charges and additional or contingent interest on Indebtedness
described in clauses (a) through (u) above.
provided that the aggregate amount of all Indebtedness of Subsidiaries of Parent
that are not Loan Parties outstanding at any time under all clauses above
specified to be subject to the Non-Guarantor Debt Cap shall not exceed the
Non-Guarantor Debt Cap.
Section 6.02    Liens. Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)    Liens created under the Loan Documents;

-64-



--------------------------------------------------------------------------------




(b)    Permitted Encumbrances;
(c)    Liens existing on the Closing Date and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (x) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (y) proceeds and
products thereof, and (ii) the obligations secured or benefited by such
modified, replacement, renewal or extension Lien are permitted by Section 6.01;
(d)    Liens on the Collateral securing Indebtedness incurred under Section
6.01(c); provided that such Indebtedness shall be subject to the First Lien
Intercreditor Agreement;
(e)    Liens securing Indebtedness incurred under Section 6.01(e); provided that
(i) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and (iii)
with respect to Capital Lease Obligations, such Liens do not at any time extend
to or cover any assets (except for accessions to or proceeds of such assets)
other than the assets subject to such Capital Lease Obligations; provided,
further, that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
(f)    Liens on the Collateral securing Indebtedness incurred under Section
6.01(f); provided that (i) such Indebtedness shall be subject to, and such Liens
shall be subordinated to the Liens securing the Loan Document Obligations
pursuant to, the Junior Lien Intercreditor Agreement or (ii) the Secured Net
Leverage Ratio shall be less than or equal to 2.25 to 1.00 and such Indebtedness
shall be subject to the First Lien Intercreditor Agreement;
(g)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary and (ii) such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof and
other than after-acquired property subject to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition);
(h)    other Liens; provided that the aggregate amount of obligations secured by
Liens under this clause at any time outstanding shall not exceed the greater of
$50,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period;
(i)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party and Liens granted by a Loan Party in favor of any other
Loan Party;
(j)    Liens on assets of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary permitted under
Section 6.01;

-65-



--------------------------------------------------------------------------------




(k)    leases, licenses, subleases or sublicenses granted to others that do not
(i) interfere in any material respect with the business of Parent and its
Restricted Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;
(m)    Liens (i) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or (ii)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(n)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by the Borrower or any
Restricted Subsidiaries in the ordinary course of business;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by Parent or any Restricted Subsidiary in
the ordinary course of business;
(p)    Liens on insurance policies and proceeds thereof securing Indebtedness
incurred under Section 6.01(q);
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens on cash, Permitted Investments and securities (and proceeds
thereof) of any Broker-Dealer Subsidiary that is subject to securities trades
incurred in the ordinary course of business;
(s)    Liens deemed to exist in connection with repurchase agreements
constituting Permitted Investments; provided, that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;
and
(t)    Liens on Equity Interests of any Person that is not the Borrower or a
Wholly Owned Subsidiary of the Borrower, to the extent such Liens secure
customary obligations (but not debt for borrowed money) arising in favor of
other holders of Equity Interests of such Person pursuant to joint venture or
similar agreements governing such Person.
Section 6.03    Fundamental Changes. Parent will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that:

-66-



--------------------------------------------------------------------------------




(a)    any Person may merge or consolidate with the Borrower; provided that (i)
the Borrower shall be the continuing or surviving Person and (ii) no Default
shall be continuing after giving effect to such transaction;
(b)    any Person (other than the Borrower) may merge or consolidate with
Parent; provided that (i) Parent shall be the continuing or surviving Person and
(ii) no Default shall be continuing after giving effect to such transaction;
(c)    any Restricted Subsidiary (other than the Borrower) may merge or
consolidate with any one or more Restricted Subsidiaries (other than the
Borrower); provided that when any Subsidiary Loan Party is merging with another
Restricted Subsidiary, the continuing or surviving Person shall be a Subsidiary
Loan Party;
(d)    any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve or change its legal form or redomicile (in the case of a Subsidiary
Loan Party, to a jurisdiction within the United States) if the Borrower
determines in good faith that such action is in the best interests of Parent and
its Restricted Subsidiaries and is not materially disadvantageous to the
Lenders;
(e)    any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
the transferor shall receive fair market value as consideration and any non-cash
consideration received in respect thereof shall be an Investment permitted by
Section 6.04;
(f)    any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12 (to the extent applicable) and if the other party to such
transaction is not a Loan Party, no Default shall be continuing after giving
effect to such transaction; and
(g)    any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation, consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default shall be continuing after giving
effect to the transaction.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.
Parent will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, make or hold any Investment, except:
(a)    Permitted Investments;
(b)    Investments existing on the Closing Date and set forth on Schedule 6.04;
(c)    Investments (i) by Parent or any Restricted Subsidiary in any existing
Loan Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any
other existing Restricted Subsidiary that is also not a Loan Party, (iii) by
Parent or any Restricted Subsidiary (A) in any existing Restricted Subsidiary;
provided that the aggregate amount of such Investments made by Loan Parties
after the Closing Date in Restricted Subsidiaries that are not Loan Parties in
reliance

-67-



--------------------------------------------------------------------------------




on this subclause (iii)(A) shall not exceed, at any time outstanding, an amount
equal to the greater of $75,000,000 and 30% of Consolidated EBITDA for the most
recently ended Test Period or (B) in any existing Restricted Subsidiary that is
not a Loan Party, constituting an exchange of Equity Interests of such
Restricted Subsidiary for Indebtedness of such Restricted Subsidiary, (iv) by
Parent or any Restricted Subsidiary in Restricted Subsidiaries that are not Loan
Parties so long as such Investment is part of a series of simultaneous
Investments that result in the proceeds of the initial Investment being invested
in one or more Loan Parties and (v) by Parent or any Restricted Subsidiary in
any existing Restricted Subsidiary that is not a Loan Party, consisting of the
contribution of Equity Interests of any other Restricted Subsidiary that is not
a Loan Party;
(d)    Seed Capital Investments in an aggregate amount not to exceed the greater
of $50,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period;
(e)    Investments in any Restricted Subsidiary that is a Broker-Dealer
Subsidiary to the extent necessary in order for such Restricted Subsidiary to be
in compliance with its net capital requirements under any Requirements of Laws;
(f)    Permitted Acquisitions;
(g)    other Investments in an aggregate amount at any time outstanding not to
exceed the sum of (i) the greater of $100,000,000 and 40% of Consolidated EBITDA
for the most recently ended Test Period and (ii) so long as no Event of Default
shall have occurred and be continuing or shall result therefrom, the Available
Amount;
(h)    other Investments; provided that (i) no Event of Default shall have
occurred and be continuing or shall result therefrom and (ii) the Total Net
Leverage Ratio shall be less than 2.25:1.00;
(i)    [reserved];
(j)    Investments in Swap Agreements permitted by Section 6.01(p);
(k)    loans or advances to officers, directors and employees of Parent or any
Restricted Subsidiary (i) for advance of payroll and reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes of Parent and its Restricted Subsidiaries, (ii) in connection
with such Person’s purchase of Equity Interests of Parent or the Borrower (other
than Disqualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under this subclause (iii) shall not exceed $5,000,000;
(l)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
(m)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(n)    Investments for (i) utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (ii) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business; and

-68-



--------------------------------------------------------------------------------




(o)    Investments consisting of (i) cash in deposit accounts with financial
institutions available for withdrawal on demand and (ii) extensions of credit in
the nature of accounts receivable arising from the grant of trade credit, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, in each case, made or incurred in the
ordinary course of business.
Section 6.05    Asset Sales. (i) Parent will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, and
(ii) Parent will not permit any Restricted Subsidiary to issue any additional
Equity Interest in such Restricted Subsidiary (other than issuing Equity
Interests to Parent or a Restricted Subsidiary in compliance with
Section 6.04(c)) (each, a “Disposition”), except:
(a)    any Disposition or series of related Dispositions involving assets having
an aggregate fair market value per Disposition or series of Dispositions of less
than $10,000,000;
(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Parent and
its Restricted Subsidiaries;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to Parent, the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
any non-cash consideration received in respect thereof by the transferor shall
be an Investment permitted by Section 6.04;
(e)    other Dispositions; provided that (i) no Event of Default shall have
occurred and be continuing or shall result therefrom and (ii) with respect to
any Disposition pursuant to this clause for a purchase price in excess of
$10,000,000, Parent or a Restricted Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Permitted Investments; provided,
further, that for the purposes of this clause (ii), (A) any liabilities (as
shown on the most recent balance sheet of Parent provided hereunder or in the
footnotes thereto) of Parent or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Parent and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, shall be deemed to be cash, (B) any securities received by Parent or
such Restricted Subsidiary from such transferee that are converted by Parent or
such Restricted Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Parent or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause that is at that time outstanding, not in excess of
$20,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

-69-



--------------------------------------------------------------------------------




(f)    Dispositions permitted by Section 6.03 (other than Section 6.03(g)),
Investments permitted by Section 6.04 (other than Section 6.04(l)), Restricted
Payments permitted by Section 6.07 and Liens permitted by Section 6.02;
(g)    Dispositions of property acquired by Parent or any Restricted Subsidiary
after the Closing Date pursuant to sale-leaseback transactions permitted by
Section 6.06;
(h)    Dispositions of Permitted Investments;
(i)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and that do not materially interfere with the business of
Parent and its Restricted Subsidiaries, taken as a whole; and
(j)    transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;
(k)    Dispositions or discounts of accounts receivable or notes in connection
with the collection or compromise thereof in the ordinary course of business;
(l)    Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Parent are not material to the conduct of the business of
the Parent or its Subsidiaries;
(m)    Dispositions of nominal amount of Equity Interests of any Foreign
Subsidiary in order to qualify members of the board of directors (or similar
governing body) of such Foreign Subsidiary if required by applicable law; and
(n)    (i) involuntary terminations of Swap Agreements not resulting in an Event
of Default under Section 7.01(g), (ii) voluntary terminations of Swap Agreements
that do not require payment of any termination fee by Parent or any Restricted
Subsidiary and (iii) voluntary terminations of Swap Agreements that require
payment of a termination fee so long as the Total Net Leverage Ratio is less
than or equal to 2.25 to 1.00;
provided that any Disposition of any property pursuant to this Section (except
pursuant to Sections 6.05(f), (l) and (m) and except for Dispositions by a Loan
Party to another Loan Party) shall be for no less than the fair market value of
such property at the time of such Disposition.
Section 6.06    Sale and Leaseback Transactions. Parent will not, and will not
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by Parent
or any Restricted Subsidiary that is made for cash consideration in an amount
not less than the fair market value of such fixed or capital asset and is
consummated within 270 days after Parent or such Restricted Subsidiary, as
applicable, acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01 and any
Lien made the subject of such Capital Lease Obligation is permitted by Section
6.02.

-70-



--------------------------------------------------------------------------------




Section 6.07    Restricted Payments. Parent will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to Parent and to
its other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary, to Parent, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    Parent and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person; provided that in the case of
any such Restricted Payment by a Restricted Subsidiary that is not a Wholly
Owned Subsidiary, such Restricted Payment is made to Parent, any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;
(c)    payment by Parent of regular quarterly dividends in respect of common
stock of Parent of no more than $0.10 per share (to be appropriately adjusted
for any stock splits or reverse stock splits after the Closing Date);
(d)    other Restricted Payments in an aggregate amount not to exceed the sum of
(i) $35,000,000 (less the aggregate amount of payments made pursuant to
Section 6.08(a)(iv)(x)) and (ii) the Available Amount;
(e)    repurchases in 2016 and 2017 of common stock of Parent in an aggregate
amount not to exceed $200,000,000;
(f)    other Restricted Payments; provided that the Total Net Leverage Ratio
shall be less than 2.25:1.00; and
(g)    repurchases of Equity Interests of Parent or the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price or withholding taxes payable in connection with
the exercise of such options or warrants;
provided that, in the case of clauses (c), (d), (e) and (f), no Event of Default
shall have occurred and be continuing or shall result therefrom.
Section 6.08    Payments on or Amendment of Junior Indebtedness.
(a)    Parent will not, and will not permit any Restricted Subsidiary to make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Junior Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Junior Indebtedness, or any other payment (including any
payment under any Swap Agreement) that has a substantially similar effect to any
of the foregoing, except:

-71-



--------------------------------------------------------------------------------




(i)    payment of regularly scheduled interest and principal payments as, when
and in the form of payment due in respect of any Indebtedness, other than
payments in respect of any Junior Indebtedness prohibited by the subordination
provisions thereof;
(ii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iii)    the conversion of any Junior Indebtedness to Equity Interests (other
than Disqualified Equity Interests) of Parent;
(iv)    other such payments in an aggregate amount not to exceed the sum of
(x) $35,000,000 (less the aggregate amount of Restricted Payments made pursuant
to Section 6.07(d)(i)) and (y) the Available Amount;
(v)    other such payments; provided that the Total Net Leverage Ratio shall be
less than 2.25:1.00; and
(vi)    so long as no Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 shall have occurred and be continuing, payments in respect of
Junior Indebtedness described in clause (ii) of the definition of “Junior
Indebtedness”;
provided that, in the case of clauses (iv) and (v), no Event of Default shall
have occurred and be continuing or shall result therefrom.
(b)    Parent will not, and will not permit any Restricted Subsidiary to, amend,
modify, waive, terminate or release the documentation governing any Junior
Indebtedness, in each case if the effect of such amendment, modification,
waiver, termination or release is materially adverse to the Lenders.
Section 6.09    Transactions with Affiliates. Parent will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with or for the
benefit of, any of its Affiliates, except:
(a)    agreements in existence on the Closing Date and set forth on Schedule
6.09 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect, and transactions pursuant to such
agreements;
(b)    transactions between or among Parent and/or one or more Restricted
Subsidiaries;
(c)    transactions on terms substantially as favorable to Parent or such
Restricted Subsidiary as would be reasonably obtainable by such Person at the
time in a comparable arm’s-length transaction with a Person that is not an
Affiliate;
(d)    the payment of compensation and reimbursement or payment of reasonable
out-of-pocket expenses to, and indemnities provided on behalf of, directors,
officers and employees of Parent and the Restricted Subsidiaries in the ordinary
course of business;
(e)    Restricted Payments permitted under Section 6.07 and Investments
permitted by Section 6.04(k); and

-72-



--------------------------------------------------------------------------------




(f)    Dispositions of nominal amount of Equity Interests of any Foreign
Subsidiary in order to qualify members of the board of directors (or similar
governing body) of such Foreign Subsidiary if required by applicable law.
Section 6.10    Restrictive Agreements. Parent will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Parent or any other Loan Party to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Secured Obligations or any refinancing thereof or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests that would impair the ability of the Loan Parties to make
payments in respect of the Secured Obligations or any refinancing thereof.
Section 6.11    Change in Fiscal Year. Parent will not change the fiscal year of
Parent and its Subsidiaries.
Section 6.12    Changes in Nature of Business. Parent will not, and will not
permit any Restricted Subsidiary to, primarily engage in any business other than
asset management and businesses reasonably related, complementary or ancillary
thereto.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days, in the case of any amount other than interest or the commitment
fee pursuant to Section 2.12(a), after the earlier of (i) notice from the
Administrative Agent to the Borrower and (ii) knowledge of such failure by any
Loan Party;
(c)    any representation or warranty made or deemed made by or on behalf of
Parent or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in (i) Section 5.02(a), 5.04 (with
respect to the existence of Parent and the Borrower) or 5.10 or (ii) Article VI;
(e)    Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days

-73-



--------------------------------------------------------------------------------




after the earlier of (i) notice thereof from the Administrative Agent to the
Borrower and (ii) knowledge of such failure by any Loan Party;
(f)    Parent or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events (other than defaults or events of default) occurring under any
Swap Agreement that constitutes Material Indebtedness (it being understood that
paragraph (f) of this Section will apply to any failure to make any payment
required as a result of any such termination or similar event);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Parent, the Borrower or any Material Subsidiary or
its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Parent, the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    Parent, the Borrower or any other Material Subsidiary shall (i) 
voluntarily commence any proceeding or file any petition seeking liquidation,
court protection, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for Parent, the Borrower or any Material Subsidiary or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;
(j)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $40,000,000 (to the extent not covered by (i)
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage or (ii) another reasonably creditworthy third-party
indemnitor) shall be rendered against Parent or any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
judgment creditor shall legally attach or levy upon assets of Parent or any
Restricted Subsidiary to enforce any such judgment;

-74-



--------------------------------------------------------------------------------




(k)    (i) an ERISA Event occurs that has resulted in liability of any Loan
Party in an aggregate amount that would result in a Material Adverse Effect;
(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;
(m)    any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party or shall
be determined not to be a legal, valid and binding obligation of any Loan Party
thereto;
(n)    any Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);
(o)    (i) the subordination provisions of any agreement or instrument governing
any Junior Indebtedness or (ii) any Intercreditor Agreement shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect, or
any Loan Party shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
(x) the Loan Document Obligations for any reason shall not have the priority
contemplated by such subordination provisions or (y) the Liens securing the Loan
Document Obligations for any reason shall not have the priority contemplated by
any Intercreditor Agreement; or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in paragraph (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
Section 7.02    Application of Proceeds. Except as expressly provided elsewhere
in this Agreement, all amounts received by the Administrative Agent in respect
of the Loan Document Obligations, including upon any sale of, any collection
from, or other realization upon all or any part of

-75-



--------------------------------------------------------------------------------




the Collateral, shall be applied, in full or in part, promptly by the
Administrative Agent against the Loan Document Obligations in the following
order of priority:
first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Administrative Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith, and all
amounts for which the Administrative Agent is entitled to indemnification
hereunder (in its capacity as Administrative Agent and not as a Lender) or any
other Loan Document and all advances made by the Administrative Agent hereunder
or under any other Loan Document for the account of the applicable Loan Party,
and to the payment of all costs and expenses paid or incurred by the
Administrative Agent in connection with the exercise of any right or remedy
hereunder or under the other Loan Documents, all in accordance with the terms
hereof or thereof;
second, to the extent of any excess of such proceeds, to the payment of all
other costs and expenses of such sale, collection or other realization including
compensation to the other Secured Parties and their agents and counsel and all
expenses, liabilities and advances made or incurred by the other Secured Parties
in connection therewith;
third, to the extent of any excess of such proceeds and without duplication of
amounts applied pursuant to clauses first and second above, to the payment in
full in cash, pro rata, of interest and other amounts constituting Loan Document
Obligations (other than principal), in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;
fourth, to the extent of any excess of such proceeds, to the payment in full in
cash, pro rata, of the principal amount of the Loan Document Obligations and any
premium thereon; and
fifth, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses first through fifth of this Section 7.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
ARTICLE VIII
ADMINISTRATIVE AGENT
Section 8.01    Appointment and Authorization of Agents. Each Lender hereby
irrevocably appoints MSSF to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

-76-



--------------------------------------------------------------------------------




The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Person to whom any Secured Cash Management Obligations are owed or counterparty
to any Swap Agreement the obligations under which constitute Secured Swap
Obligations), on behalf of itself and its Affiliates who are owed Secured Cash
Management Obligations and Secured Swap Obligations, hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article VIII
(including Section 8.06, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including, subject to Section 9.15,
releases) with respect to the Collateral (including, without limitation, any
customary intercreditor agreement or other intercreditor arrangements necessary
to effectuate the incurrence of secured Indebtedness expressly permitted
hereunder) and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by the
Administrative Agent shall bind the Lenders.
Section 8.02    Rights as a Lender. The Administrative Agent shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent hereunder, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the

-77-



--------------------------------------------------------------------------------




Borrower or any of its Affiliates that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless and until the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.”
(c)    No Agent Party shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (in the case of the
Administrative Agent) to confirm receipt of items expressly required to be
delivered to it.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any Borrowing that by its terms shall be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to any such
Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other advisors selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.
Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub‑agents.

-78-



--------------------------------------------------------------------------------




Section 8.06    Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand each Indemnitee
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligations of any Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
Lender’s ratable share at such time) and hold harmless each Indemnitee against
any and all Indemnified Liabilities incurred by it; provided that no Lender
shall be liable for payment to any Indemnitee of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct (and no action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section). In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower.
Section 8.07    Resignation of Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall appoint a successor agent (which may be an Affiliate of a Lender), with
the consent of the Borrower at all times other than during the continuance of an
Event of Default under Section 7.01(a), (b), (h) or (i) (which consent shall not
be unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment prior
to the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, after consulting with the Borrower, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on such effective date, where (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent may (but shall not be obligated to) continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

-79-



--------------------------------------------------------------------------------




Section 8.08    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent
Party or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent
Party or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.12 and 9.03.
Section 8.10    Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.17, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payments in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), whether or not
such Taxes were correctly or legally imposed or asserted. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under

-80-



--------------------------------------------------------------------------------




this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section. The agreements in this Section shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
Section 8.11    Binding Effect. Each Secured Party by accepting the benefits of
the Loan Documents agrees that (i) any action taken by the Administrative Agent
or the Required Lenders (or, if expressly required hereby, a greater proportion
of the Lenders) in accordance with the provisions of the Loan Documents, (ii)
any action taken by the Administrative Agent in reliance upon the instructions
of the Required Lenders (or, where so required, such greater proportion) and
(iii) the exercise by the Administrative Agent or the Required Lenders (or,
where so required, such greater proportion) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Parties.
Section 8.12    Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender party hereto as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent
shall confirm such agreement in a writing in form and substance acceptable to
the Administrative Agent) this Article VIII, Section 2.17, Section 9.01, Section
9.04, Section 9.08, Section 9.12 and Section 9.16 and the decisions and actions
of the Administrative Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.10 and Section 9.03 only to the extent of the
losses, claims, damages, liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (b) the
Administrative Agent and the Lenders party hereto shall be entitled to act at
their sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Loan Document Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Loan Document
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
Section 8.13    Secured Cash Management Obligations and Secured Swap
Obligations. Except as otherwise expressly set forth herein or in any Guarantee
or any Security Document, no Person to whom any Secured Cash Management
Obligations are owed or counterparty to any Swap Agreement the obligations under
which constitute Secured Swap Obligations that obtains the benefits of Section
4.02 of the Collateral Agreement, any Guarantee or any Collateral by virtue of
the provisions hereof or of any Guarantee or any Security Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Obligations and Secured Swap
Obligations unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request,

-81-



--------------------------------------------------------------------------------




from the applicable Person to whom any Secured Cash Management Obligations are
owed or counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, as the case may be.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:
(i)    if to Parent, the Borrower or the Administrative Agent, to the address,
fax number, e-mail address or telephone number specified for such Person on
Schedule 9.01; and
(ii)    if to any other Lender, to it at its address (or fax number, telephone
number or email address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient; provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,

-82-



--------------------------------------------------------------------------------




AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent, the Lead Arranger or any of their
respective Related Parties (collectively, the “Agent Parties”) have any
liability to Parent, the Borrower, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the transmission by any Agent Party of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Parent, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of Parent, the Borrower and the
Administrative Agent may change its address, electronic mail address, fax or
telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under this Agreement or any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the

-83-



--------------------------------------------------------------------------------




making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower or
Parent in any case shall entitle the Borrower or Parent to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement, any Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) and in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender),
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees or premiums payable hereunder, without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary to waive any
Default, Event of Default or obligation of the Borrower to pay default interest
pursuant to Section 2.13(c) or to amend Section 2.13(c),
(iii)    postpone the maturity of any Loan, or any date for the payment of any
interest, premium or fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly and adversely
affected thereby,
(iv)    change Sections 2.18(b) or (c) or 7.02 in a manner that would alter the
order of application of funds or the pro rata sharing of payments required
thereby, without the written consent of each Lender directly and adversely
affected thereby,
(v)    change any of the provisions of this Section without the written consent
of each Lender directly and adversely affected thereby,
(vi)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender,
(vii)    release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in this Agreement or the
Guarantee Agreement) without the written consent of each Lender, or
(viii)    release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided in this Agreement or the
Security Documents), without the written consent of each Lender;

-84-



--------------------------------------------------------------------------------




provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent and (B) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by Parent, the Borrower and the Administrative Agent to cure any
error, defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is (or whose
Affiliate is) acting as Administrative Agent is not a Non-Consenting Lender, the
Borrower may, at its sole expense and effort, upon notice to such Non-Consenting
Lender and the Administrative Agent, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent shall not unreasonably be withheld or delayed, (ii)
such Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including pursuant to
Section 2.11(f) treating such assignment as a prepayment) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) unless
waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii).
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Commitments, Loans and Revolving Exposure of any Lender that
is at the time a Defaulting Lender shall not have any voting or approval rights
under the Loan Documents and shall be excluded in determining whether all
Lenders, all affected Lenders or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section); provided that (x) the Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the Lead
Arranger and their respective Affiliates (without duplication), including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP
(exclusive of any reasonably necessary special counsel) and, in the case of an
actual or reasonably perceived conflict of interest, one additional counsel per
affected party, in each case for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, and the
preparation, execution, delivery and administration of the Loan Documents or any
amendments,

-85-



--------------------------------------------------------------------------------




modifications or waivers of the provisions thereof (or proposed amendments,
modifications or waivers, whether or not effective), (ii) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of counsel
for the Administrative Agent and the Lenders, in connection with the enforcement
or protection of any rights or remedies (A) in connection with the Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Laws), including
its rights under this Section or (B) in connection with the Loans made
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans; provided
that such counsel shall be limited to one lead counsel and such local counsel
(exclusive of any reasonably necessary special counsel) as may reasonably be
deemed necessary by the Administrative Agent in each relevant jurisdiction and,
in the case of an actual or reasonably perceived conflict of interest, one
additional counsel per affected party.
(b)    The Borrower shall indemnify the Administrative Agent, the Lead Arranger,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all actions, suits, investigations, inquiries, losses, claims,
damages, liabilities, proceedings or expenses of any kind or nature whatsoever
and reasonable and documented or invoiced out-of-pocket fees and expenses of any
counsel for any Indemnitee, incurred by or asserted against or involving any
Indemnitee by any third party or by Parent or any Subsidiary arising out of, as
a result of or in any way related to (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by Parent or any
Subsidiary, or any other Environmental Liability related in any way to Parent or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, regardless of whether brought by a third
party or by Parent or any Subsidiary and regardless of whether any Indemnitee is
a party thereto (collectively, “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
actions, suits, investigations, inquiries, losses, claims, damages, liabilities,
proceedings, costs or related expenses (x) resulted from the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (y) arose out of or in
connection with any proceeding that does not involve an act or omission by
Parent or any of its Affiliates that is brought by an Indemnitee against any
other Indemnitee (other than claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under this Agreement).
(c)    No Loan Party shall assert, and each hereby waives on behalf of itself
and each other Loan Party, any claim against any Indemnitee (i) for any direct
or actual damages arising from the use by unintended recipients of information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
waiver shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement,

-86-



--------------------------------------------------------------------------------




any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor; provided, however, that any Indemnitee
shall promptly refund an indemnification payment received hereunder to the
extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification with respect to such payment pursuant to this
Section.
Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder other than as
expressly provided in Section 6.03 without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void), (ii) no assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Persons who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) and (iii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Indemnitees and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (A) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment (x) by a Lender to any Lender or an Affiliate of any Lender, (y) by a
Lender to an Approved Fund or (z) if an Event of Default has occurred and is
continuing and (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund. Notwithstanding anything in this
Section to the contrary, if the Borrower has not given the Administrative Agent
written notice of its objection to an assignment within ten (10) Business Days
after written notice of such assignment, the Borrower shall be deemed to have
consented to such assignment.
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000, unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
provided, further, that simultaneous assignments by or to two or more Approved
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (B) each partial assignment shall be made as an
assignment of a proportionate part of

-87-



--------------------------------------------------------------------------------




all the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans, (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption via
an electronic settlement system acceptable to the Administrative Agent or, if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Assumption, and, in each case,
together (unless waived or reduced by the Administrative Agent) with a
processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee; provided, further, that assignments made pursuant to Section
2.19(b) or Section 9.02(c) shall not require the signature of the assigning
Lender to become effective and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any tax forms required by Section
2.17(e) and an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Parent, the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by (i) the Borrower and
(ii) to the extent of its own Loan and Commitments, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such

-88-



--------------------------------------------------------------------------------




Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent sell participations to one or more banks or other
Persons other than a natural person, a Defaulting Lender, Parent or any of its
subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Parent, the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and any
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and any other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant. Subject to paragraph (c)(iii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the obligations and limitations of such
Sections, including Section 2.17(e)) (provided that any required documentation
shall be provided to the participating Lender) and Section 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(c) as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any loans are in registered form for U.S. federal income tax
purposes.
(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that a Participant’s right to a greater payment results
from a Change in Law after the Participant becomes a Participant.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender

-89-



--------------------------------------------------------------------------------




from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such

-90-



--------------------------------------------------------------------------------




invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Lender’s respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Lender or any such Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by the Administrative Agent or such Lender,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under this Agreement and although (i) such obligations may
be contingent or unmatured and (ii) such obligations are owed to a branch or
office of the Administrative Agent or such Lender different from the branch or
office holding such deposit or obligated on such Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over promptly to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of the Administrative
Agent, each Lender and each Lender’s respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such Lender’s respective
Affiliates may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Parent or the Borrower or their respective properties in the courts of
any jurisdiction.

-91-



--------------------------------------------------------------------------------




(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality.
(a)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, and to its and its Affiliates’
directors, officers, employees, controlling persons, members, partners,
representatives and agents, including accountants, legal counsel and other
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent or the relevant
Lender to comply with this Section shall constitute a breach of this Section by
the Administrative Agent or the relevant Lender, as applicable), (ii) to the
extent requested by any regulatory authority or self-regulatory authority,
required by applicable law or by any subpoena or similar legal process; provided
that solely to the extent permitted by law and other than in connection with
routine audits and reviews by regulatory and self-regulatory authorities, each
Lender and the Administrative Agent shall notify the Borrower as promptly as
practicable of any such requested or required disclosure in connection with any
legal or regulatory proceeding; provided, further, that in no event shall any
Lender or the Administrative Agent be obligated or required to return any
materials furnished by Parent or any Subsidiary of Parent, (iii) to any other
party to this Agreement, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any Swap Agreement or
derivative transaction

-92-



--------------------------------------------------------------------------------




relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(c), (vi) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information, (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Parent, the
Borrower, advisors, members, directors, employees, agents or other
representatives or (viii) to the extent necessary or customary for inclusion in
league table measurement. For the purposes hereof, “Information” means all
information received from Parent or the Borrower relating to Parent, the
Borrower, any other Subsidiary or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Parent or any Subsidiary; provided
that, in the case of information received from Parent or any Subsidiary after
the Closing Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING PARENT, THE BORROWER, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT PARENT, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
Section 9.13    USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.
Section 9.14    Judgment Currency.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that

-93-



--------------------------------------------------------------------------------




it may effectively do so, that the rate of exchange used shall be that at which
in accordance with normal banking procedures in the relevant jurisdiction the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
Section 9.15    Release of Liens and Guarantees.
(a)    (i)    Upon the consummation of any transaction permitted by this
Agreement as a result of which a Subsidiary Loan Party ceases to be a Restricted
Subsidiary, such Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released; provided that that, if so required by this Agreement,
the Required Lenders shall have consented to such transaction and the terms of
such consent shall not have provided otherwise.
(ii)    If any Subsidiary Loan Party shall become an Excluded Subsidiary (but
continues to be a Restricted Subsidiary), at the Borrower’s request, such
Subsidiary shall be released from its obligations under the Loan Documents and
all security interests created by the Security Documents in Collateral owned by
such Subsidiary shall be released; provided that, other than in the case of an
Excluded Subsidiary described in clause (d), (e) or (f) of the definition of
“Excluded Subsidiary”, the Borrower shall be deemed to have made an Investment
in such Subsidiary in an amount equal to the fair market value of the Equity
Interests beneficially owned by the Borrower in such Subsidiary and such release
shall be permitted only if such Investment (which is an Investment in a Person
that is not a Loan Party) would be permitted by Section 6.04.
(iii)    If any Subsidiary Loan Party satisfied the requirements of an Excluded
Subsidiary described in clause (c) or (j) of the definition of “Excluded
Subsidiary” at the time it inadvertently became a Subsidiary Loan Party, at the
Borrower’s request, such Subsidiary shall be released from its obligations under
the Loan Documents and all security interests created by the Security Documents
in Collateral owned by such Subsidiary shall be released; provided that (A) such
Subsidiary continues to be an Excluded Subsidiary at the time of such release
and (B) either (x) all Investments made in such Subsidiary in reliance on
Section 6.04(c)(i) while it was a Subsidiary Loan Party shall be returned,
repaid or distributed to a Loan Party, or (y) such release shall be permitted
only if all such Investments (which shall be deemed an Investment in a Person
that is not a Loan Party) would be permitted by Section 6.04 at the time of
release.
(iv)    If any Equity Interests satisfied the requirements of an Excluded Asset
described in clause (e) of the definition of “Excluded Assets” at the time they
were inadvertently pledged as

-94-



--------------------------------------------------------------------------------




Collateral, at the Borrower’s request, such Equity Interests shall be released
from the lien of the Security Documents; provided that such Equity Interests
continue to be an Excluded Assets at the time of such release.
(v)    Upon any sale or other transfer by any Loan Party (other than to Parent,
the Borrower or any Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral or the release of Parent or any Subsidiary Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released.
(vi)    Upon termination of the aggregate Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations not yet
due and Cash Management Obligations and hedging obligations), all obligations
under the Loan Documents and all security interests created by the Security
Documents shall be automatically released. Any such release of Secured
Obligations shall be deemed subject to the provision that such Secured
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Secured Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any other
Loan Party or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(vii)    In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release so long as the Borrower or
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Agreement and the other Loan
Documents.
(b)    The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section
6.02(iv).
(c)    Each of the Lenders irrevocably authorizes the Administrative Agent to
provide any release or evidence of release, termination or subordination
contemplated by this Section. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Loan Party from its obligations under any Loan
Document, in each case in accordance with the terms of the Loan Document and
this Section.
Section 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Parent acknowledges and agrees that (i) (A)
the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Lead Arranger are arm’s-length
commercial transactions

-95-



--------------------------------------------------------------------------------




between the Borrower, Parent and their respective Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Lead Arranger, on the other
hand, (B) each of the Borrower and Parent has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Parent is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Lead Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower, Parent, any of their respective Affiliates or any
other Person and (B) none of the Administrative Agent, the Lenders and the Lead
Arranger has any obligation to the Borrower, Parent or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iii)
the Administrative Agent, the Lenders and the Lead Arranger and their respective
Affiliates may employ the services of their respective affiliates in providing
services and/or performing their obligations hereunder and may exchange with
such affiliates information concerning Parent, the Borrower, their Affiliates
and other companies that may be the subject of this transaction, and such
affiliates of the Administrative Agent, the Lenders and the Lead Arranger will
be entitled to the benefits afforded to the Administrative Agent, the Lenders
and the Lead Arranger hereunder and (iv) the Administrative Agent, the Lenders
and the Lead Arranger and their respective Affiliates may be engaged, for their
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower, Parent and their
respective Affiliates, and none of the Administrative Agent, the Lenders and the
Lead Arranger has any obligation to disclose any of such interests to the
Borrower, Parent or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and Parent hereby agrees it will not
claim that the Administrative Agent, the Lenders or the Lead Arranger has
rendered advisory services of any nature or owes a fiduciary or similar duty to
it in connection with the Transactions and waives and releases any claims that
it may have against the Administrative Agent, the Lenders and the Lead Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 9.17    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.
Section 9.18    Form of Execution. The words “execution,” “signed,” “signature”
and words of like import in this Agreement or any other Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

-96-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NSAM LP, as Borrower
By: NorthStar Asset Management Group Inc., its general partner
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel & Secretary





NORTHSTAR ASSET MANAGEMENT GROUP INC., as Parent
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel & Secretary





MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender
 
By:
/s/ Wissam Kairouz
 
Name: Wissam Kairouz
 
Title: Authorized Signatory






































--------------------------------------------------------------------------------
































[Signature Page to NSAM Revolving Bridge Credit Agreement]





--------------------------------------------------------------------------------




EXHIBIT A




Form of Assignment and Assumption
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned by the Assignor to the Assignee pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:    [Assignor Name] [and is a Defaulting Lender]

2.
Assignee:    [Assignee Name]

[and is an Affiliate/Approved Fund of [Lender Name]]


3.
Borrower:    NSAM LP

4.
Administrative Agent:    Morgan Stanley Senior Funding, Inc. as the
Administrative Agent under the Credit Agreement

5.
Credit Agreement:    The Revolving Bridge Credit Agreement dated as of November
16, 2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time), among NorthStar Asset
Management Group Inc., a Delaware corporation, NSAM LP, a Delaware limited
partnership, the lenders from time to time party thereto and Morgan Stanley
Senior Funding, Inc., as Administrative Agent.


A-1

--------------------------------------------------------------------------------




6. Assigned Interest:
Aggregate amount of
Commitment/Loans for all Lenders
Amount of
Commitment/Loans
Assigned
 
$                           
$                           
 
$                           
$                           
 
$ __________________
$ _________________



7.
Effective Date:    __________________, 20__































___________________
1 
To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.




A-2

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
By:
 
 
Name:
 
Title:



ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
By:
 
 
Name:
 
Title:



[Consented to and]2 Accepted:
 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
 
 
Name:
 
Title:



[Consented to:]3
 
[NSAM LP
By:
NorthStar Asset Management Group Inc., its General Partner]
By:
 
 
Name:
 
Title:







___________________
2 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.


A-3

--------------------------------------------------------------------------------




ANNEX A


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) or (b) thereof (or, prior to the first delivery of financial
statements pursuant to such section, pursuant to Section 4.01(g) thereof), as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest and (vi) if it is a Lender that is not a United
States person, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which

A-4

--------------------------------------------------------------------------------




have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.





A-5

--------------------------------------------------------------------------------




EXHIBIT B
Form of Guarantee Agreement





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



FORM OF MASTER GUARANTEE AGREEMENT
dated as of
[ ], 2015,
among
NORTHSTAR ASSET MANAGEMENT GROUP INC.
THE OTHER GUARANTORS PARTY HERETO
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
 
 
 
 
ARTICLE II
 
 
 
 
 
The Guarantees
 
 
 
 
SECTION 2.01.
Guarantee
3
SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
4
SECTION 2.03.
No Limitations
4
SECTION 2.04.
Waiver of Defense
4
SECTION 2.05.
Reinstatement
6
SECTION 2.06.
Agreement to Pay; Subrogation
6
SECTION 2.07.
Information
6
SECTION 2.08.
Payments Free of Taxes
6
 
 
 
 
ARTICLE III
 
 
 
 
 
Indemnity, Subrogation and Subordination
 
 
 
 
SECTION 3.01.
Indemnity and Subrogation
6
SECTION 3.02.
Contribution and Subrogation
7
SECTION 3.03.
Subordination
7
 
 
 
 
ARTICLE IV
 
 
 
 
 
Representations and Warranties
 
 
 
 
 
ARTICLE V
 
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 5.01.
Notices
8
SECTION 5.02.
Waivers; Amendment
8
SECTION 5.03.
Administrative Agent’s Fees and Expenses; Indemnification
8
SECTION 5.04.
Successors and Assigns
8
SECTION 5.05.
Survival of Agreement
8
SECTION 5.06.
Counterparts; Effectiveness; Several Agreement
9
SECTION 5.07.
Severability
9
SECTION 5.08.
Right of Set-Off
9


i

--------------------------------------------------------------------------------




 
 
Page
SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
9
SECTION 5.10.
WAIVER OF JURY TRIAL
10
SECTION 5.11.
Headings
10
SECTION 5.12.
Termination or Release
10
SECTION 5.13.
Additional Guarantors
11
SECTION 5.14.
Keepwell
11




ii

--------------------------------------------------------------------------------




MASTER GUARANTEE AGREEMENT dated as of November 16, 2015 (this “Agreement”),
among NORTHSTAR ASSET MANAGEMENT GROUP INC., the other GUARANTORS from time to
time party hereto (the “Guarantors”) and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, on behalf of itself and the other Secured Parties.
Reference is made to the Revolving Bridge Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NORTHSTAR ASSET MANAGEMENT GROUP INC., a
Delaware corporation (“Parent”), NSAM LP, a Delaware limited partnership (the
“Borrower”), the Lenders party thereto and Morgan Stanley Senior Funding, Inc.,
as Administrative Agent. Parent, the Borrower and the Subsidiaries may at any
time and from time to time incur Secured Cash Management Obligations and/or
enter into one or more Swap Agreements the obligations under which constitute
Secured Swap Obligations with one or more Secured Parties. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders and the other
Secured Parties to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The other Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.        Credit Agreement. Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.
The rules of construction specified in Section 1.03 of the Credit Agreement also
apply to this Agreement, mutatis mutandis.
SECTION 1.02.        Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Excluded Swap Obligation” has the meaning assigned to such term in the
Collateral Agreement.
“Fraudulent Transfer Laws” means §548 of the Bankruptcy Code, 11 U.S.C. §548, or
any applicable provisions of comparable state, provincial or territorial law.



--------------------------------------------------------------------------------




“Qualified ECP Loan Party” means, in respect of any Secured Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Secured Swap Obligation or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.14).
“Supplement” means an instrument in the form of Exhibit I to the Collateral
Agreement, or any other form approved by the Administrative Agent, and in each
case reasonably satisfactory to the Administrative Agent.
ARTICLE II

The Guarantees
SECTION 2.01.        Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Secured Obligations. Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any of the Secured Obligations. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
SECTION 2.02.        Guarantee of Payment; Continuing Guarantee. Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Secured Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of any of the Secured Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower, any other Loan Party
or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Secured Obligations, whether
currently existing or hereafter incurred.
SECTION 2.03.        No Limitations. Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Secured
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise. Without limiting the
generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 5.12, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

-2-

--------------------------------------------------------------------------------




(a)    the failure of any Secured Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;
(b)    any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(c)    the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Secured Party for any of the Secured Obligations;
(d)    any default, failure or delay, willful or otherwise, in the performance
of any of the Secured Obligations;
(e)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Secured Obligations that constitute Loan Document Obligations
(excluding contingent obligations not yet due);
(f)    any illegality, lack of validity or lack of enforceability of any of the
Secured Obligations;
(g)    any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Secured Obligations;
(h)    the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;
(i)    this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Closing Date;
(j)    the fact that any Person that, pursuant to the Loan Documents, was
required to become a party hereto may not have executed or is not effectually
bound by this Agreement, whether or not this fact is known to the Secured
Parties;
(k)    any action permitted or authorized hereunder; or
(l)    any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Secured Party or any other Person, that might otherwise constitute a defense to,
or a legal or equitable discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of all the Secured
Obligations that constitute Loan Document Obligations (excluding contingent
obligations not yet due)).
Each Guarantor expressly authorizes the Secured Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Secured

-3-

--------------------------------------------------------------------------------




Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder. Any term or provision of this Agreement or any other Loan Document to
the contrary notwithstanding, the maximum aggregate amount of the Secured
Obligations for which any Guarantor shall be liable shall not exceed the maximum
amount for which such Guarantor may be liable without rendering this Agreement
or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under Fraudulent Transfer Laws, in each case after giving effect (a)
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) to the value of
assets of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable Requirements of Law, (ii) Section 3.02 of this Agreement or
(iii) any other contractual obligations providing for an equitable allocation
among such Guarantor and other Subsidiaries or Affiliates of the Borrower of
obligations arising under this Agreement.
SECTION 2.04.        Waiver of Defenses. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Loan Party, other than
the payment in full in cash of all the Secured Obligations. The Administrative
Agent and the other Secured Parties may, at their election and in accordance
with the terms of the Loan Documents, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Secured Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Secured
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.
SECTION 2.05.        Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligations is rescinded or must otherwise be
restored by any Secured Party upon the bankruptcy or reorganization (or any
analogous proceeding in any jurisdiction) of any Borrower, any other Loan Party
or otherwise.
SECTION 2.06.        Agreement to Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Secured Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Secured Obligation. Upon payment by any Guarantor of
any sums to the Administrative Agent as provided above, all rights of such
Guarantor against any Borrower or

-4-

--------------------------------------------------------------------------------




the other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.
SECTION 2.07.        Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
SECTION 2.08.        Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be so made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor, mutatis mutandis.
SECTION 3.01.        Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable law
(but subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Secured Obligations owed to any Secured Party, the Borrower shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.
SECTION 3.02.        Contribution and Subrogation. Each Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any Secured
Obligations or assets of any other Guarantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Secured Obligation owed to
any Secured Party and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified as provided in Section 3.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
of any Guarantor becoming a party hereto pursuant to Section 5.13, the date of
the Supplement executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 5.13,
such other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party under Section 3.01 to the extent of such payment.
SECTION 3.03.        Subordination.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 3.01 and 3.02 and all other rights of
the Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of all the
Secured Obligations. No failure on the part of the Borrower or any Guarantor to
make the

-5-

--------------------------------------------------------------------------------




payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
(b)    Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, or to
it by, any other Guarantor or any other Subsidiary shall be fully subordinated
to the payment in full in cash of all the Secured Obligations.
ARTICLE IV

Representations and Warranties
Each Guarantor represents and warrants to the Administrative Agent and the other
Secured Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Guarantor’s
Equity Interests, and that this Agreement has been duly executed and delivered
by such Guarantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (b)
all representations and warranties set forth in the Credit Agreement as to such
Guarantor are true and correct on each date as required by Article IV of the
Credit Agreement in all material respects; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all respects.
ARTICLE V

Miscellaneous
SECTION 5.01.        Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of Parent as provided in
Section 9.01 of the Credit Agreement.
SECTION 5.02.        Waivers; Amendment.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
5.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender

-6-

--------------------------------------------------------------------------------




may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Guarantor from any covenant of such Guarantor set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.
SECTION 5.03.        Administrative Agent’s Fees and Expenses; Indemnification.
The provisions of Section 9.03 of the Credit Agreement shall apply to each
Guarantor, mutatis mutandis.
SECTION 5.04.        Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.05.        Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that the Administrative Agent, any Lender or any other Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and shall continue in full force and
effect until such time as (a) all the Loan Document Obligations(excluding
contingent obligations for indemnification not yet due) have been paid in full
in cash and (b) all Commitments have terminated or expired.
SECTION 5.06.        Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived

-7-

--------------------------------------------------------------------------------




or released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.
SECTION 5.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 5.08.        Right of Set-Off. The provisions of Section 9.08 of the
Credit Agreement shall apply to each Guarantor, mutatis mutandis.
SECTION 5.09.        Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its respective
properties in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement or any other Loan Document
to serve process in any other manner permitted by law.
(e)    Each Subsidiary Loan Party hereby irrevocably designates, appoints and
empowers the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding and the Borrower hereby accepts such
designation and appointment.
SECTION 5.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

-8-

--------------------------------------------------------------------------------




IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.
SECTION 5.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12.        Termination or Release.
(a)    Subject to Section 2.05, this Agreement and the Guarantees made herein
shall terminate when (i) all the Loan Document Obligations (excluding contingent
obligations for indemnification not yet due) have been paid in full in cash and
(ii) all Commitments have terminated or expired.
(b)    Notwithstanding any other provision contained herein, the guarantees made
herein shall also terminate and be released at the time or times and in the
manner set forth in Section 9.15 of the Credit Agreement.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) of this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent or any
other Secured Party.
(d)    Notwithstanding anything to the contrary in this Agreement, if as a
result of any change in law after the Closing Date (including any change with
retroactive effect), any Subsidiary that is a Subsidiary Loan Party becomes an
Excluded Subsidiary described in clause (d), (e) or (f) of the definition of
“Excluded Subsidiary” in the Credit Agreement, such Subsidiary shall be released
from this Agreement (and if such Subsidiary under such changed law as so
retroactively applied would have been an Excluded Subsidiary, such release will
be deemed to have occurred immediately prior to the period of retroactive
effect).
SECTION 5.13.        Additional Guarantors. Additional Persons may become
Guarantors after the date hereof as contemplated by the Credit Agreement. Upon
execution and delivery by the Administrative Agent and a Person of a Supplement,
any such Person shall become a Guarantor hereunder with the same force and
effect as if originally named as such herein. The execution and delivery of any
such instrument shall not require the consent of any other Guarantor hereunder.
The

-9-

--------------------------------------------------------------------------------




rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Person as a party to this
Agreement.
SECTION 5.14.        Keepwell. Each Qualified ECP Loan Party, jointly and
severally, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party hereunder to honor all of such Loan Party’s obligations under
this Agreement in respect of Swap Obligations (provided, however, that each
Qualified ECP Loan Party shall only be liable under this Section 5.14 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 5.14, or otherwise under this Agreement,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 5.14 shall
remain in full force and effect until all of the Secured Obligations and all
other amounts payable under this Agreement (excluding contingent obligations for
indemnification not yet due) shall have been paid in full in cash and the
Commitments shall have expired or been terminated. Each Qualified ECP Loan Party
intends that this Section 5.14 constitute, and this Section 5.14 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
[Signature Pages Follow]



-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 
By:
 
 
Name:
 
 
Title:
 



SUBSIDIARY LOAN PARTIES

CROWD INVEST T-II, LLC
 
By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member

By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 

HEALTHCARE JV GP, LLC

By:
NSAM P-Holdings, LLC, its sole member

By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 








SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




NORTHSTAR ASSET MANAGEMENT GROUP, LLC



By:
NSAM LP, its sole member



By: NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NORTHSTAR HEALTHCARE INCOME OP HOLDINGS, LLC



By:
NSAM P-Holdings, LLC, its sole member



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NORTHSTAR OP HOLDINGS II, LLC



By:
NSAM P-Holdings, LLC, its sole member



By:
NorthStar Asset Management Group, LLC, its sole member








SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 



NORTHSTAR OP HOLDINGS, LLC



By:
NSAM P-Holdings, LLC, its sole member



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NORTHSTAR REALTY ASSET MANAGEMENT, LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member








SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NORTHSTAR/RXR NTR OP HOLDINGS, LLC



By:
NSAM P-Holdings, LLC, its sole member



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NS AM MEMBER, LLC



By:
NorthStar Realty Asset Management, LLC, its sole member



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member








SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NS SECURITIES ADVISORS LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NS SERVICIING II, LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 














SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




NSAM P-HOLDINGS, LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





NSAM US LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





PLATFORM HEALTHCARE INVESTOR T-II, LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member








SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 





PLATFORM HOSPITALITY INVESTOR T-II, LLC



By:
NorthStar Asset Management Group, LLC, its sole member



By:
NSAM LP, its sole member



By:
NorthStar Asset Management Group Inc., its general partner
 
By:
 
 
Name:
 
 
Title:
 




































SIGNATURE PAGE TO MASTER GUARANTEE AGREEMENT

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
 
 
Name:
 
Title:






B-1

--------------------------------------------------------------------------------




EXHIBIT C-1


Form of Perfection Certificate







1

--------------------------------------------------------------------------------












PERFECTION CERTIFICATE
Reference is hereby made to (i) that certain Collateral Agreement dated as of
November 16, 2015 (the “Security Agreement”), between NSAM LP, a Delaware
limited partnership (“Borrower”), NorthStar Asset Management Group Inc., a
Delaware corporation (“Parent”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Administrative Agent (as hereinafter defined) and (ii)
that certain Credit Agreement dated as of November 16, 2015 (the “Credit
Agreement”) among the Borrower, Parent, certain other parties thereto and Morgan
Stanley Senior Funding, Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Security Agreement, as
applicable.
As used herein, the term “Companies” means Parent, Borrower and each Guarantor.
The undersigned hereby certify to the Administrative Agent as follows:
1.    Names.
2.    The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.
3.    Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
4.    Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.
5.    Current Locations. The chief executive office of each Company is located
at the address set forth in Schedule 2 hereto.
6.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions that are valued in excess of $5,000,000 and described in
Schedule 3 attached hereto, all of the Collateral has been originated by each
Company in the ordinary course of business or consists of goods which have been
acquired by such Company in the ordinary course of business from a person in the
business of selling goods of that kind.
7.    File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in

-2-

--------------------------------------------------------------------------------




Section 1(a) or Section 2 with respect to each legal name set forth in Section 1
and (ii) in each jurisdiction described in Schedule 1(c) or Schedule 3 relating
to any of the transactions described in Schedule (1)(c) or Schedule 3 with
respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and. A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in such file search reports has been
delivered to the Administrative Agent.
8.    UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.
9.    Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents. No other filings or actions are required
to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Collateral
Documents.
10.    Real Property. Attached hereto as Schedule 7 is a list of all (i) real
property to be encumbered by a Mortgage and fixture filing, which real property
includes all real property owned or otherwise held by each Company as of the
Closing Date having a value in excess of $5,000,000 (such real property, the
“Mortgaged Property”), (ii) common names, addresses and uses of each Mortgaged
Property (stating improvements located thereon) and (iii) other information
relating thereto required by such Schedule. The Mortgages delivered as of the
date hereof are in the appropriate form for filing in the filing offices in the
jurisdictions identified in Schedule 6.
11.    Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.
12.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
9(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Security Agreement,
indicating if such Subsidiary is an Excluded Subsidiary, and if so, the
applicable clause in the definition thereof; provided that for the avoidance of
doubt no Subsidiary of a CFC whose Equity Interests are not owned by any Loan
Party need be listed in Schedule 9(a). Also set forth in Schedule 9(b) is each
equity investment of each Company that represents equity owned and less than
100% of the equity of the entity in which such investment was made setting forth
the percentage of equity owned and the percentage of such equity interests
pledged under the Security Agreement.
13.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof in excess of $5,000,000, including all intercompany notes
between or

-3-

--------------------------------------------------------------------------------




among any two or more Companies or any of their Subsidiaries, stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
the Security Agreement.
14.    Intellectual Property. (a) Attached hereto as Schedule 11(a) is a
schedule setting forth all of each Company’s Patents and Trademarks (each as
defined in the Security Agreement) applied for or registered with the United
States Patent and Trademark Office, and all other Patents and Trademarks (each
as defined in the Security Agreement), including the name of the registered
owner or applicant and the registration, application, or publication number, as
applicable, of each Patent or Trademark owned by each Company.
(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.
(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the United States Patent and Trademark Office (the “USPTO”) or United
States Copyright Office (the “USCO”), as applicable, including, but not limited
to, the relevant signatory parties to each license along with the date of
execution thereof and, if applicable, a recordation number or other such
evidence of recordation.
(d) Attached hereto as Schedule 11(d) in proper form for filing with the USPTO
and USCO are the filings necessary to preserve, protect and perfect the security
interests in the United States Trademarks, Trademark Licenses, Patents, Patent
Licenses, Copyrights and Copyright Licenses set forth in Schedule 11(a),
Schedule 11(b), and Schedule 11(c), including duly signed copies of each of the
Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, as applicable.


12.    Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company as of the Closing Date having a value in excess
of $5,000,000, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.
13.    Insurance.    Attached hereto as Schedule 13 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies required to be maintained pursuant to the Credit Agreement.
14.    Other Collateral. Attached hereto as Schedule 14 is a true and correct
list of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority for
which payments to such Company exceed $500,000 in any fiscal year and (b) all
aircraft and airplanes.
[The Remainder of this Page has been intentionally left blank]



-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
NSAM LP, as Borrower
 
 
By:
 
 
Name:
 
Title:



NORTHSTAR ASSET MANAGEMENT GROUP INC.,
as Parent
 
 
 
By:
 
 
Name:
 
Title:



[Each of the Guarantors]



 
 
By:
 
 
Name:
 
Title:








C-1-1

--------------------------------------------------------------------------------




EXHIBIT C-2


Form of Perfection Certificate Supplement


I, [ ], hereby certify that I am the duly elected, qualified and acting
Responsible Officer of NSAM LP (the “Company”), and that in such capacity I am
authorized to execute and deliver this certificate on behalf of the Company in
connection with that certain Revolving Bridge Credit Agreement (together with
the exhibits and schedules annexed thereto, the “Credit Agreement”) dated as of
November 16, 2015, among NorthStar Asset Management Group Inc., the Company, the
other financial institutions party thereto, the lenders party thereto, and
Morgan Stanley Senior Funding, Inc., as Administrative Agent (the
“Administrative Agent”), and do hereby further certify as of this day of [ ],
20[ ] as follows:
1.    Except as set forth on Annex A hereto, there has been no change in the
information set forth in Sections 1, 9, 10 and 11 of the Perfection Certificate,
dated November 26, 2015, since its delivery by the Company to the Administrative
Agent on November 16, 2015 or since the date of the most recent certificate
delivered pursuant to Section 5.03(b) of the Credit Agreement.


2.    [Attached hereto as Annex B is a true, correct and complete list of all
Subsidiaries that have become a Material Subsidiary during the most recently
ended fiscal quarter][There are no Subsidiaries that have become a Material
Subsidiary during the most recently ended fiscal quarter].
3.    The Company has delivered to the Administrative Agent prior to the date
hereof all written notices required to be delivered pursuant to Section 5.03 of
the Credit Agreement.


All capitalized terms used but not defined herein shall have the meanings given
them in the Credit Agreement.


**************



C-2-1





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
on behalf of the Company as of the date first written above.


NSAM LP
 
 
Name:
Title:



I, [ ], as [ ] of the Company, do hereby certify on behalf of the Company that [
] is the duly elected, qualified and acting Responsible Officer of the Company
and that the signature set forth above is his genuine signature.




 
Name:
Title:






C-2-2

--------------------------------------------------------------------------------




EXHIBIT D


Form of Collateral Agreement


[Provided separately]



--------------------------------------------------------------------------------




EXHIBIT E


[Form of]
NOTE


$
________________________, 20__
 
 



FOR VALUE RECEIVED, NSAM LP, a Delaware limited partnership (“Borrower”), hereby
promises to pay to the order of ____________________ (the “Lender”), at the
Principal Office of Morgan Stanley Senior Funding, Inc. (the “Administrative
Agent”), at 1 New York Plaza, New York, New York 10004, the principal sum of
___________ Dollars ($______) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement, as hereinafter defined), in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the schedules attached
hereto or any continuation thereof.
This Note is one of the Notes referred to in the Revolving Bridge Credit
Agreement dated as of November 16, 2015, among Borrower, NorthStar Asset
Management Group Inc., the lenders which are or become parties thereto
(including the Lender), the other financial institutions party thereto and the
Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and evidences Loans made by the Lender thereunder. Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.



E-1

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
NSAM LP
 
By:
NorthStar Asset Management Group Inc., its General Partner
 
 
By:
 
 
Name:
 
Title:








E-2

--------------------------------------------------------------------------------




EXHIBIT F


Form of Solvency Certificate


Date: [●]
To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:
Pursuant to Section 4.01(h) of the Credit Agreement, the undersigned, solely in
the undersigned’s capacity as [chief financial officer] [chief executive
officer] [specify other officer with equivalent duties] of each of NorthStar
Asset Management Group Inc. (“Parent”) and NSAM LP (the “Borrower”), hereby
certifies, on behalf of each of Parent and the Borrower and not in the
undersigned’s individual or personal capacity and without personal liability,
that, to his knowledge, as of the Closing Date, after giving effect to the
Transactions (including the making of the Loans under the Credit Agreement on
the Closing Date and the application of the proceeds thereof):
(a)
The fair value of the assets of each Applicable Group exceeds its debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis.

(b)
The present fair saleable value of the property of each Applicable Group is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of its debts and other liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such debts and other
liabilities become absolute and matured.

(c)
Each Applicable Group is able to pay its debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis, as such liabilities become
absolute and matured.

(d)
Each Applicable Group is not engaged in, and is not about to engage in, business
for which it has unreasonably small capital.

“Applicable Group” means (i) Parent and its Subsidiaries on a consolidated basis
and (ii) the Borrower and its Subsidiaries on a consolidated basis.
For purposes of this Solvency Certificate, (i) the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability and (ii) it is assumed that
the indebtedness and other obligations incurred on the date hereof under the
Credit Agreement will come due on their respective maturities. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
The undersigned is familiar with the business and financial position of Parent,
the Borrower and their Subsidiaries. In reaching the conclusions set forth in
this Solvency Certificate, the undersigned has made such investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the business proposed to be conducted by Parent, the Borrower and
their Subsidiaries after consummation of the Transactions.



F-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate,
solely in the undersigned’s capacity as [chief financial officer] [chief
executive officer] [specify other officer with equivalent duties] of each of
Parent and the Borrower, on behalf of each of Parent and the Borrower and not in
the undersigned’s individual or personal capacity and without personal
liability, as of the date first stated above.
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 
NSAM LP
 
 
By:
 
 
Name:
 
Title: Chief Financial Officer




    











F-2

--------------------------------------------------------------------------------




EXHIBIT G


Form of Opinion of Clifford Chance LLP


[Provided separately]



G-1

--------------------------------------------------------------------------------




EXHIBIT H-1


Form of Closing Certificate of the Borrower


OFFICER’S CERTIFICATE OF THE BORROWER
I, [ ], hereby certify that I am the duly elected, qualified and acting
Responsible Officer of NorthStar Asset Management Group Inc. (the "Parent") and
that in such capacity I am authorized to execute and deliver this certificate on
behalf of NSAM LP, a Delaware limited partnership (the “Company”), and that in
such capacity, and not in my individual capacity, make this certificate on
behalf of the Company in connection with that certain Revolving Bridge Credit
Agreement (together with the exhibits and schedules annexed thereto, the “Credit
Agreement”) dated as of the date hereof, among NorthStar Asset Management Group
Inc., the Company, the other financial institutions party thereto, the lenders
party thereto, and Morgan Stanley Senior Funding, Inc., as Administrative Agent,
and hereby further certify as of this day of November 16, 2015 as follows:
I.    Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Limited Partnership of the Company as in effect on the date
hereof, certified as of a recent date by the applicable Governmental Authority.


II.    Attached hereto as Exhibit B is a true, correct and complete copy of the
limited partnership agreement of the Company as in effect on the date hereof.
III.    Each of the persons named on Exhibit C is a duly elected and qualified
officer of the Company holding the respective office set forth opposite his name
and the signature set forth opposite the name of each such person is his genuine
signature.
IV.    Attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the general partner of the Company (the
“Resolutions”), which Resolutions have not been revoked, amended, supplemented
or modified and are in full force and effect on the date hereof.
V.    Attached hereto as Exhibit E is a certificate of good standing as of a
recent date for the Company issued by the Secretary of State of the state of
Delaware certifying as to the existence in good standing of the Company.
All capitalized terms used but not defined herein shall have the meanings given
them in the Credit Agreement.
**************



H-1-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed on behalf of the Company as of the date first written above.




 
 
Name:
Title:





I, [ ], as [ ] of the Company, do hereby certify on behalf of the Company that [
] is the duly elected, qualified and acting Responsible Officer of the Company
and that the signature set forth above is his genuine signature.




 
 
Name:
Title:




H-1-2

--------------------------------------------------------------------------------




EXHIBIT H-2


Form of Closing Certificate of Parent


OFFICER’S CERTIFICATE OF PARENT
I, [ ], hereby certify that I am the duly elected, qualified and acting
Responsible Officer of NorthStar Asset Management Group Inc., a Delaware
corporation (the “Company”), and that in such capacity I am authorized to
execute and deliver this certificate on behalf of the Company, and that in such
capacity, and not in my individual capacity, make this certificate on behalf of
the Company in connection with that certain Revolving Bridge Credit Agreement
(together with the exhibits and schedules annexed thereto, the “Credit
Agreement”) dated as of the date hereof, among NSAM LP, the Company, the other
financial institutions party thereto, the lenders party thereto, and Morgan
Stanley Senior Funding, Inc., as Administrative Agent, and hereby further
certify as of this day of November 16, 2015 as follows:
I.    Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof,
certified as of a recent date by the applicable Governmental Authority.


II.    Attached hereto as Exhibit B is a true, correct and complete copy of the
bylaws of the Company as in effect on the date hereof.
III.    Each of the persons named on Exhibit C is a duly elected and qualified
officer of the Company holding the respective office set forth opposite his name
and the signature set forth opposite the name of each such person is his genuine
signature.
IV.    Attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the board of directors of the Company on behalf of
the Company (the “Resolutions”), which Resolutions have not been revoked,
amended, supplemented or modified and are in full force and effect on the date
hereof.
V.    Attached hereto as Exhibit E is a certificate of good standing as of a
recent date for the Company issued by the Secretary of State of the state of
Delaware certifying as to the existence in good standing of the Company.
All capitalized terms used but not defined herein shall have the meanings given
them in the Credit Agreement.
**************



H-2-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed on behalf of the Company as of the date first written above.




 
 
Name:
Title:





I, [ ], as [ ] of the Company, do hereby certify on behalf of the Company that [
] is the duly elected, qualified and acting Responsible Officer of the Company
and that the signature set forth above is his genuine signature.




 
 
Name:
Title:




H-2-2

--------------------------------------------------------------------------------




EXHIBIT H-3


Form of Closing Certificate of the Subsidiary Loan Parties


OMNIBUS OFFICER’S CERTIFICATE OF THE SUBSIDIARY LOAN PARTIES
I, [ ], hereby certify that I am the duly elected, qualified and acting
Responsible Officer of NorthStar Asset Management Group Inc. (the “Parent”), and
in such capacity I am authorized to execute and deliver this certificate on
behalf of each company listed on Schedule I hereto (each a “Company,” and
collectively, the “Companies”), and that in such capacity, and not in my
individual capacity, make this certificate on behalf of the Loan Parties in
connection with that certain Revolving Bridge Credit Agreement (together with
the exhibits and schedules annexed thereto, the “Credit Agreement”) dated as of
the date hereof, among NorthStar Asset Management Group, Inc., NSAM LP, the
other financial institutions party thereto, the lenders party thereto, and
Morgan Stanley Senior Funding, Inc., as Administrative Agent, and hereby further
certify as of this day of November 16, 2015 as follows:
I.    Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation, Certificate of Formation or Certificate of Limited
Partnership, as applicable, of each Company as in effect on the date hereof,
certified as of a recent date by the applicable Governmental Authority.


II.    Attached hereto as Exhibit B is a true, correct and complete copy of the
bylaws, limited liability company agreement or limited partnership agreement, as
applicable, of each Company as in effect on the date hereof.
III.    Each of the persons named on Exhibit C is a duly elected and qualified
officer of the Parent holding the respective office set forth opposite his name
and the signature set forth opposite the name of each such person is his genuine
signature.
IV.    Attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the board of directors of the Parent, as the general
partner of the managing member (or the managing member of the managing member)
of each Company (the “Resolutions”), which Resolutions have not been revoked,
amended, supplemented or modified and are in full force and effect on the date
hereof.
V.    Attached hereto as Exhibit E is a certificate of good standing as of a
recent date for each Company issued by the secretary of state of the state in
which said Company is formed certifying as to the existence in good standing of
the Company.
All capitalized terms used but not defined herein shall have the meanings given
them in the Credit Agreement.
**************



H-3-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed on behalf of the Parent as of the date first written above.




 
 
Name:
Title:





I, [ ], as [ ] of the Parent, do hereby certify on behalf of the Parent that [ ]
is the duly elected, qualified and acting Responsible Officer of the Companies
and that the signature set forth above is his genuine signature.




 
 
Name:
Title:








H-3

--------------------------------------------------------------------------------




EXHIBIT I
[Reserved]







I-1

--------------------------------------------------------------------------------




EXHIBIT J-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Bridge Credit Agreement, dated as of
November 16, 2015 (the “Credit Agreement”), among NorthStar Asset Management
Group Inc., a Delaware corporation (“Parent”), NSAM LP, a Delaware limited
partnership (the “Borrower”), the Lenders party thereto, the other financial
institutions party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
deliver promptly to the Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent of its inability to do so in
writing, and (2) the undersigned shall furnish the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times as are reasonably requested by the Borrower or
the Administrative Agent.
[Remainder of Page Intentionally Left Blank]



J-1-2

--------------------------------------------------------------------------------






[Lender]
 
By:
 
 
Name:
 
Title:
 
[Address]





Dated:    ______________________, 20[ ]



J-1-2

--------------------------------------------------------------------------------




EXHIBIT J-2
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Bridge Credit Agreement, dated as of
November 16, 2015 (the “Credit Agreement”), among NorthStar Asset Management
Group Inc., a Delaware corporation (“Parent”), NSAM LP, a Delaware limited
partnership (the “Borrower”), the Lenders party thereto, the other financial
institutions party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with one
of the following forms from each of its partners/members claiming the portfolio
interest exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or
(ii) an Internal Revenue Service Form W‑8IMY accompanied by an Internal Revenue
Service Form W-8BEN or W‑8BEN-E from each such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent in writing with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by either the Borrower or the Administrative Agent.
[Remainder of Page Intentionally Left Blank]







J-2

--------------------------------------------------------------------------------




[Lender]
 
By:
 
 
Name:
 
Title:
 
[Address]



Dated:    ______________________, 20[ ]



J-2-2

--------------------------------------------------------------------------------




EXHIBIT J-3
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Bridge Credit Agreement, dated as of
November 16, 2015 (the “Credit Agreement”), among NorthStar Asset Management
Group Inc., a Delaware corporation (“Parent”), NSAM LP, a Delaware limited
partnership (the “Borrower”), the Lenders party thereto, the other financial
institutions party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times as are reasonably requested by such Lender.
[Remainder of Page Intentionally Left Blank]













J-3

--------------------------------------------------------------------------------




[Participant]
 
By:
 
 
Name:
 
Title:
 
[Address]



Dated:    ______________________, 20[ ]



J-3-2

--------------------------------------------------------------------------------




EXHIBIT J-4
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Revolving Bridge Credit Agreement, dated as of
November 16, 2015 (the “Credit Agreement”), among NorthStar Asset Management
Group Inc., a Delaware corporation (“Parent”), NSAM LP, a Delaware limited
partnership (the “Borrower”), the Lenders party thereto, the other financial
institutions party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with one of the following
forms from each of its partners/members claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W‑8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W‑8BEN-E from each such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by such Lender.


[Remainder of Page Intentionally Left Blank]







J-4

--------------------------------------------------------------------------------




[Participant]
 
By:
 
 
Name:
 
Title:
 
[Address]



Dated:    ______________________, 20[ ]
    





J-4-2

--------------------------------------------------------------------------------






EXHIBIT K
[Form of]
BORROWING REQUEST
_______________________, 20__
Reference is made to the Revolving Bridge Credit Agreement dated as of November
16, 2015 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among NSAM LP, a limited liability
company formed under the laws of the State of Delaware (“Borrower”), NorthStar
Asset Management Group Inc., a corporation formed under the laws of the State of
Delaware, the Lenders, the other financial institutions party thereto, and
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders.
The undersigned makes the requests indicated below on behalf of the Borrower:
1.    Loans:
(a)    Aggregate amount of new Loans to be $    ;
(b)    Requested funding date is ______________________, 20__;
(c)
$     of such borrowings are to be LIBO Rate Loans;

$    of such borrowings are to be ABR Loans; and

(d)    Length of Interest Period for LIBO Rate Loans is:     .
2.    LIBO Rate Loan continuation for LIBO Rate Loans consisting of Loans
maturing on     :
(a)    Aggregate amount to be continued as LIBO Rate Loans is $    ;
(b)    Aggregate amount to be converted to ABR Loans is $    ;
(c)    Length of Interest Period for continued LIBOR Loans is     .
5.
Conversion of outstanding ABR Loans consisting of Loans to LIBO Rate Loans:

Convert $    of the outstanding ABR Loans to LIBO Rate
Loans on     with an Interest Period of     .








K-1

--------------------------------------------------------------------------------




6.
Conversion of outstanding LIBOR Loans consisting of Loans to ABR Loans:

Convert $     of the outstanding LIBO Rate Loans with Interest Period maturing
on      20__, to ABR Loans.


K-2

--------------------------------------------------------------------------------






[If any Borrowing of LIBO Rate Loans are not made as a result of a withdrawn
Borrowing Request, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses (excluding loss of anticipated
profits) that such Lender may reasonably incur as a result of such payment,
failure to borrow, failure to convert, failure to continue, failure to prepay,
reduction or failure to reduce, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such LIBO Rate Loans.]  


The undersigned certifies that [s]he is the _________________ of the Borrower,
as such [s]he is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants, solely on
behalf of the Borrower and not in any individual capacity, that the Borrower is
entitled to receive the requested borrowing, continuation or conversion under
the terms and conditions of the Credit Agreement (including Section 4.02).


NSAM LP
 
By:
NorthStar Asset Management Group Inc., its General Partner
 
 
By:
 
 
Name:
 
Title:




K-3

--------------------------------------------------------------------------------




EXHIBIT L
[Form of]
PREPAYMENT NOTICE
Date: _______, ____
To: Morgan Stanley Senior Funding, Inc.
1 New York Plaza
New York, New York 10004
Attn: [    ]
Ladies and Gentlemen:
Reference is made to that certain Revolving Bridge Credit Agreement dated as of
November 16, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among NSAM LP, a Delaware
limited partnership (“Borrower”), NORTHSTAR ASSET MANAGEMENT GROUP INC., a
Delaware corporation, the Lenders, the other financial institutions party
thereto and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders. Each capitalized term
used but not defined herein has the meaning given it in the Credit Agreement.
This Prepayment Notice is delivered to you pursuant to Section 2.11 of the
Credit Agreement. The undersigned, on behalf of the Borrower, hereby gives
notice of a prepayment of Loans as follows:
1. (select Type(s) of Loans)
ABR Loans in the aggregate principal amount of $________.
LIBO Rate Loans with an Interest Period ending ______, 20__ in the aggregate
principal amount of $________.
2.    On __________, 20__ (a Business Day).





L-1

--------------------------------------------------------------------------------




This Prepayment Notice and the prepayment contemplated hereby comply with the
Credit Agreement, including Section 2.11 of the Credit Agreement.
NSAM LP
 
By:
NorthStar Asset Management Group Inc., its General Partner
 
 
By:
 
 
Name:
 
Title:












L-2